Exhibit 10.3

INTERIM INVESTORS AGREEMENT

This Interim Investors Agreement (this “Agreement”) is made as of February 19,
2015, by and among Arc Terminals Joliet Holdings LLC, a Delaware limited
liability company (“Buyer”), Arc Logistics Partners LP, a Delaware limited
partnership (“Arc”), and EFS-S LLC, a Delaware limited liability company (“GE”).
Arc and GE are each referred to herein as an “Investor” and collectively as the
“Investors”. Capitalized terms used but not defined herein shall have the
meanings given thereto in the Purchase Agreement (as defined below) unless
otherwise specified herein.

RECITALS

1. On the date hereof, Buyer is entering into a Membership Interest Purchase
Agreement (the “Purchase Agreement”) with Centerpoint Properties Trust, a
Maryland real estate investment trust (“Seller”), pursuant to which Buyer has
agreed to purchase from Seller all of the limited liability company interests of
Joliet Bulk, Barge & Rail LLC, a Delaware limited liability company (the
“Company”) subject to the terms and conditions thereof (the “Transaction”).

2. On the date hereof, Arc and Aircraft Services Corporation, a Nevada
corporation (“ASC”), an affiliate of GE, are simultaneously executing a letter
agreement in favor of Buyer under which such parties have agreed, subject to the
terms and conditions set forth therein, to make (either directly or indirectly)
an equity investment in Buyer in connection with the transactions contemplated
by the Purchase Agreement (each, an “Equity Commitment Letter”, and,
collectively, the “Equity Commitment Letters”), copies of which are attached as
Exhibit A hereto.

3. On the date hereof, a subsidiary of Arc is simultaneously causing to be
delivered to Seller a letter of credit in support of certain obligations of
Buyer pursuant to the Purchase Agreement (the “Letter of Credit”), a copy of
which is attached as Exhibit B hereto.

4. The parties hereto wish to agree to certain terms and conditions that will
govern the actions of Buyer and the relationship among the Investors, including
with respect to the Purchase Agreement, the Equity Commitment Letters, the
Letter of Credit, and the transactions contemplated by each of the foregoing.

Therefore, the parties hereto hereby agree as follows:

 

1. AGREEMENTS AMONG THE INVESTORS.

1.1 Pre-Closing Decisions.

1.1.1 All decisions to be made with respect to the following issues shall
require the unanimous consent of the Investors in each Investor’s sole
discretion: (a) amending or modifying the Purchase Agreement or waiving any of
Buyer’s rights thereunder, (b) waiving any of the conditions set forth in
Article 8 of the Purchase Agreement (the “Closing Conditions”), (c) enforcing
any remedies of Buyer under the Purchase Agreement on account of or due to
Seller’s breach or threatened breach of any of Seller’s representations,
warranties or covenants made therein, (d) determining that there has occurred a
breach by Seller of its representations, warranties or covenants contained in
the Purchase Agreement, (e) prior to Closing, except as set



--------------------------------------------------------------------------------

forth in Section 1.2 below or as contemplated by clause (f) of this
Section 1.1.1, the negotiation or entry by Buyer into any contract, agreement,
arrangement or understanding (whether written or oral) other than agreements
with respect to any regulatory filings contemplated by the Purchase Agreement,
or (f) prior to Closing, the taking of any other action by Buyer, other than to
prepare for and consummate, and to negotiate, prepare, execute and deliver all
documents, agreements, instruments and certificates as shall be necessary to
consummate, the Transaction (and the other transactions contemplated by the
Purchase Agreement) in a manner contemplated by the Purchase Agreement.
Notwithstanding anything to the contrary provided herein, Arc shall have sole
authority and be solely responsible for (and GE will have no authority with
respect to) making any and all decisions with respect to (i) negotiating,
entering into and borrowing under definitive agreements relating to any
indebtedness to be provided to Arc or a subsidiary thereof in connection with
Arc’s direct or indirect financing of the Transaction, including with respect to
the debt commitment letter attached as Exhibit C hereto (the “Debt Commitment
Letter”) or (ii) negotiating, entering into and taking any and all actions with
respect to the issuance and sale (in one or a series of transactions) of any
equity securities by Arc in connection with Arc’s direct or indirect financing
of the Transaction (the “Arc Equity Offering”).

1.1.2 Each Investor agrees that it will comply with, or shall cause its
affiliate party thereto to comply with, the respective obligations under such
Investor’s Equity Commitment Letter and will also use its reasonable best
efforts, subject to the terms and conditions in the Purchase Agreement, to cause
the Buyer to comply with its obligations under the Purchase Agreement.

1.1.3 Notwithstanding any provision of this Agreement to the contrary, from and
after the time an Investor becomes a Failing Investor (as defined below), the
approval or consent of such Failing Investor shall not be required for any
purposes under Section 1.1 or Section 1.3.1 of this Agreement. For the avoidance
of doubt, any provision of Section 1.1 or Section 1.3.1 that requires the
consent or approval of the Investors shall be deemed to require only the consent
or approval of the non-Failing Investor.

1.2 Limited Liability Company Agreement. Each Investor agrees to negotiate in
good faith with respect to the matters set forth on Exhibit D and agrees to
enter into (or cause a wholly-owned subsidiary thereof to enter into),
concurrently with the Closing, one or more definitive agreements with respect to
such matters; provided that such definitive agreements shall be consistent with
Exhibit D or, if inconsistent with Exhibit D, shall be approved by the unanimous
consent of the Investors.

1.3 Equity Commitments; Indemnification.

1.3.1 Each Investor hereby acknowledges and agrees that it is bound by, or its
affiliate is bound by, the respective provisions set forth in each Equity
Commitment Letter (each, a “Commitment”), in each case subject to the terms and
conditions thereof, and that Buyer shall be entitled to enforce the provisions
of each Equity Commitment Letter on the terms and conditions set forth therein.
Buyer shall not attempt to enforce either Equity Commitment Letter until (i) the
Investors have unanimously determined the Closing Conditions and the other
conditions set forth in the Equity Commitment Letters have been satisfied or
validly waived as permitted hereunder or (ii) a court of competent jurisdiction
finally determines that Buyer is required to enforce the provisions of the
Equity Commitment Letters pursuant to the terms of the Purchase Agreement.

 

2



--------------------------------------------------------------------------------

1.3.2 Notwithstanding anything to the contrary in this Agreement or the Equity
Commitment Letters, each Investor acknowledges and agrees that in the event of
(x) such Investor’s breach in any material respect of its obligations under this
Agreement, or its failure to fund, or cause its affiliate party thereto to fund,
the respective Commitment as and when required under the Equity Commitment
Letters or (y) by reason of the final determination of a court of competent
jurisdiction that Buyer breached the Purchase Agreement, and such breach by
Buyer resulted from such Investor individually causing the Closing to not occur
(or otherwise preventing it from occurring) when Buyer was obligated to close
the Transaction, such Investor (in the case of either clause (x) or (y), a
“Failing Investor”) shall be responsible for, and shall indemnify and hold
harmless Buyer and the other Investor from and pay and reimburse Buyer and the
other Investor for (in each case promptly upon demand), Seller drawing upon the
Deposit Letter of Credit and any and all other losses, liabilities, damages,
judgments, settlements and expenses, including reasonable attorneys’ fees
arising or resulting from such breach by the Failing Investor or Buyer
(collectively, “Losses”). To the extent that an Investor makes a determination,
in its sole discretion, that one or more of the Closing Conditions have not been
satisfied, the other Investor may, at such other Investor’s option, provide the
Investor making such determination and Buyer with a written irrevocable notice
that it is prepared to fund, or cause its affiliate party thereto to fund, the
respective Commitment under the Equity Commitment Letters (a “Funding Notice”)
and such Funding Notice shall serve as conclusive evidence, as among the
Investors and Buyer, that the Investor providing the Funding Notice stood
willing and ready to consummate the Transaction and fund its Commitment. No
Investor shall have any liability to Buyer or the other Investor by reason of
exercising its rights to refuse to waive any Closing Condition that has not been
satisfied prior to Closing or its correct determination that a Closing Condition
to the obligations of Buyer under the Purchase Agreement has not been fulfilled.

1.3.3 Notwithstanding anything to the contrary contained in this Agreement,
including Section 1.3.2 hereof, in the event that the Seller shall draw on all
or any portion of the funds available to it under the Deposit Letter of Credit
for any reason whatsoever (including on account of the receipt of notice from
the issuing bank that it will not renew the Deposit Letter of Credit, or
otherwise), other than on account of the Closing having failed to occur as a
result of Arc being a Failing Investor or the intentional and wrongful
misconduct on the part of Arc (or its affiliate that is not an Investor) to
consummate the transactions contemplated by the Debt Commitment Letter or the
Arc Equity Offering (or both), GE agrees that it shall reimburse Arc, promptly
upon demand, for forty percent (40%) of the amount drawn under such Deposit
Letter of Credit; provided, however, that Arc shall reimburse GE for forty
percent (40%) of any funds in respect of the Deposit Letter of Credit that are
subsequently returned to or recovered by Arc or Buyer promptly upon receipt of
such returned or recovered funds.

 

3



--------------------------------------------------------------------------------

1.4 Expense Sharing.

1.4.1 Arc will be responsible for sixty percent (60%) of and GE will be
responsible for forty percent (40%) of all out-of pocket expenses incurred in
connection with the Transaction (including any due diligence investigation) by
Buyer and each Investor (or their respective affiliates) prior to the Closing
(or, in the case of expenses incurred by a Failing Investor, prior to such
Investor becoming a Failing Investor), including, without limitation, the
reasonable fees, expenses and disbursements of lawyers, accountants, consultants
and other advisors that may have been retained by Buyer or any Investor (or
their respective affiliates), as identified in a separate letter agreement
entered into by Arc and GE on or prior to the date hereof (as such letter
agreement may be amended or modified from time to time in writing by Arc and GE)
(all such fees and expenses, in the aggregate, the “Investor Expenses”).
Notwithstanding the foregoing, if the Purchase Agreement is terminated, then the
foregoing cost sharing provisions will cease to apply as to costs incurred
thereafter unless otherwise agreed by the Investors in writing. If the
Transaction is consummated, then the Investors may jointly elect to have the
Buyer pay such expenses instead of the Investors reimbursing each other, and if
the Investors jointly make such election, then each Investor shall make an
equity contribution to the Buyer corresponding to its reimbursement obligation.

1.4.2 Prior to making any payment of Investor Expenses hereunder of the other
Investor, the paying Investor shall be entitled to receive and review reasonable
documentation of such fees and expenses. Further, each Investor shall be
entitled to receive and review all work product relating to any due diligence
investigation in connection with the Transaction made by, or procured by a third
party for, Buyer and/or each Investor (or their respective affiliates) promptly
upon request. The obligations under this Section 1.4 shall be valid and binding
as against an Investor whether or not the Transaction is consummated, and shall
survive the termination of the other terms of this Agreement subject to the last
two sentences of Section 1.4.1, provided in each case that such fees, expenses
or liabilities are not paid directly by Buyer.

1.5 Notice of Closing; Receipt of Notices Pursuant to Purchase Agreement. Buyer
will use its reasonable best efforts to provide each Investor with at least
fifteen (15) days prior notice of the Closing Date under the Purchase Agreement;
provided that the failure to provide such notice will not relieve an Investor of
its obligations under this Agreement. Any notices or correspondence received by
Buyer under, in connection with, or related to the Purchase Agreement shall be
promptly provided to each Investor at the address set forth in the Equity
Commitment Letters (in the case of notice to be provided to GE pursuant to this
sentence, notice to ASC at the address set forth in its Equity Commitment Letter
shall be sufficient), or any other address designated by such Investor in
writing to Buyer.

1.6 Representations, Warranties and Covenants.

1.6.1 Each Investor hereby represents and warrants to the other Investor that
such Investor has (i) the full power and authority to carry on its businesses as
now conducted and to enter into and perform its obligations under this Agreement
and (ii) authorized the execution, delivery and performance of this Agreement
and such other documents, instruments and agreements to which it is a party in
connection with the transactions contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

1.6.2 Each Investor hereby represents, warrants and covenants to the other
Investor that the information supplied in writing by such Investor, if any, in
connection with filings or notifications under, or relating to, the Antitrust
Laws is and will be accurate and complete in all material respects.

1.6.3 Each Investor hereby represents and warrants to the other Investor that it
has not entered into any agreement, arrangement or understanding with Seller
with respect to the subject matter of this Agreement and the Purchase Agreement,
other than the agreements expressly contemplated by this Agreement and the
Purchase Agreement and that it has provided (or made available) true and
complete copies of such agreements (and any amendments, supplements or other
material communications relating thereto) to the other Investor.

1.7 Antitrust; Other Matters. Each Investor shall use its reasonable best
efforts to supply and provide information that is accurate in all material
respects to any Governmental Authority requesting such information in connection
with any filing or notifications under, or relating to, applicable Laws. If any
Governmental Authority asserts any objections under the HSR Act or any other
applicable Laws with respect to the Transaction and such objections relate to
the activities or investments of an Investor or such Investor’s Affiliates prior
to the Closing Date (the “Affected Investor”), such Affected Investor will use
its reasonable best efforts (at its sole expense, including paying any Investor
Expenses in respect thereof, and not subject to any reimbursement under
Section 1.4) to enable Buyer to resolve such objections, including using such
Affected Investor’s reasonable best efforts to vigorously contest and resist any
action, suit or proceeding that prohibits, prevents or restricts the
consummation of the Transaction. Notwithstanding the foregoing, in no event
shall any Affected Investor be required to agree to or comply with any order,
restriction, prohibition or limitation in connection with regulatory and
competition matters.

1.8 Deposit Letter of Credit. In the event the Investors decide unanimously that
their obligations to fund, or cause its affiliate party thereto to fund, their
respective Commitments under the Equity Commitment Letters have not been met and
therefore to not fund their respective Commitments, the Investors shall
cooperate in defending any claim that the Seller is entitled to draw upon the
Deposit Letter of Credit.

1.9 Publicity. Each party hereto will coordinate in good faith any and all press
releases and other public relations matters with respect to the Transaction and
the transactions contemplated hereby. Unless otherwise required by law or the
rules of any stock exchange or regulatory authority, no party hereto may issue
any press release or otherwise make any public announcement or comment on the
Transaction and the transactions contemplated hereby without the unanimous
consent of the Investors; provided, however, that nothing contained herein shall
prohibit the Investors from communicating directly with their respective limited
partners or investors; and, provided, further, that nothing contained in this
Section 1.9 shall restrict Arc from discussing Buyer and its subsidiaries
(including the Company) and their respective businesses (including assets,
liabilities, prospects and condition, financial or otherwise, of any thereof)
from and after the Closing, including on earnings calls, in earnings releases,
and otherwise.

1.10 Side Agreements. Buyer will not enter into any agreement with an Investor
that has the effect of discriminating against the other Investor in a manner
that is adverse to such

 

5



--------------------------------------------------------------------------------

other Investor without such other Investor’s consent, except to the extent
explicitly permitted or required by the terms of this Agreement. No Investor
shall enter into any agreement with Buyer that has the effect of discriminating
against the other Investor without such Investor’s consent. Buyer shall provide
the Investors with a copy of any agreement to be entered into with any Investor
prior to the execution of such agreement.

 

2. MISCELLANEOUS.

2.1 Termination. This Agreement shall become effective on the date hereof and
shall terminate upon the earliest of (i) the Closing pursuant to the Purchase
Agreement, and (ii) the termination of the Purchase Agreement; provided,
however, that any liability for failure to comply with the terms of this
Agreement shall survive any such termination. Notwithstanding the foregoing,
Article 2, Section 1.3.1, Section 1.3.2, Section 1.3.3 and Sections 1.4, 1.5,
1.6 and 1.8 of this Agreement shall survive indefinitely (subject to applicable
statute of limitations) following the termination of this Agreement.

2.2 Amendment. This Agreement may be amended or modified and the provisions
hereof may be waived, only by an agreement in writing signed by both Investors.

2.3 Severability. In the event that any provision hereof would, under applicable
law, be invalid or unenforceable in any respect, such provision shall be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with applicable law. The provisions hereof are
severable, and any provision hereof being held invalid or unenforceable shall
not invalidate, render unenforceable or otherwise affect any other provision
hereof.

2.4 Remedies. No party hereto shall have any liability under any provision of
this Agreement under any circumstance for punitive, consequential, special or
indirect damages, including lost future income, revenue or profits, as a result
of any breach of this Agreement. In addition, the parties hereto agree that
irreparable damages would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its terms and accordingly,
except as expressly provided herein, this Agreement will be enforceable by all
available remedies at law or in equity (including, without limitation, specific
performance).

2.5 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement or any document or instrument delivered in connection herewith,
and notwithstanding the fact that certain of the Investors may be partnerships
or limited liability companies, by its acceptance of the benefits of this
Agreement, Buyer and each Investor acknowledges and agrees that no Person other
than the Investors has any obligations hereunder and that Buyer and each
Investor has no right of recovery under this Agreement or in any document or
instrument delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation, against, and no
personal liability shall attach to, the former, current and future equity
holders, controlling persons, directors, officers, employees, agents,
Affiliates, members, managers, general or limited partners or assignees of the
Investors or any former, current or future stockholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
Affiliate, agent or assignee of any of the foregoing (collectively, each a
“Non-Recourse Party”), through Buyer, Seller or otherwise,

 

6



--------------------------------------------------------------------------------

whether by or through attempted piercing of the corporate veil, by or through a
claim by or on behalf of Buyer or Seller against any Non-Recourse Party, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute, regulation or applicable law, or otherwise. Nothing set forth in
this Agreement shall confer or give or shall be construed to confer or give to
any Person other than the parties hereto (including any Person acting in a
representative capacity) any rights or remedies against any Person other than as
expressly set forth herein.

2.6 Governing Law; Consent to Jurisdiction. This Agreement shall be deemed to be
made in and in all respects shall be interpreted, construed and governed by and
in accordance with the law of the State of New York without regard to the
conflicts of law principles thereof. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF NEW YORK STATE OR THE UNITED STATES
FEDERAL COURTS SITTING IN NEW YORK COUNTY, STATE OF NEW YORK (THE “CHOSEN
COURTS”) FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
OR RELATING TO THIS LETTER AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS OF
NEW YORK STATE OR THE UNITED STATES FEDERAL COURTS SITTING IN NEW YORK COUNTY,
STATE OF NEW YORK AND WAIVES ANY CLAIM THAT SUCH SUIT OR PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY AGREES THAT LIABILITY ARISING OUT
OF OR RELATING TO THIS LETTER AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
SHALL BE DETERMINED SOLELY BY A FINAL AND UNAPPEALABLE JUDGMENT IN ANY ACTION OR
PROCEEDING (OR A SETTLEMENT TANTAMOUNT THERETO), AND ANY SUCH FINAL AND
UNAPPEALABLE JUDGMENT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE
JUDGMENT IN ANY JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES OR IN ANY OTHER
MANNER PROVIDED IN LAW OR IN EQUITY Each of the parties hereto irrevocably and
unconditionally waives (and agrees not to plead or claim), any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
in the Chosen Courts, or that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.

2.7 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

2.8 Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later, nor
shall any such delay, omission or waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after such
waiver.

 

7



--------------------------------------------------------------------------------

2.9 Other Agreements. This Agreement, together with the agreements referenced
herein, constitutes the entire agreement, and supersedes all prior agreements,
understandings, negotiations and statements, both written and oral, among the
parties or any of their Affiliates with respect to the subject matter contained
herein except for such other agreements as are referenced herein which shall
continue in full force and effect in accordance with their terms.

2.10 Assignment. This Agreement may not be assigned by any party or by operation
of law or otherwise without the prior written consent of each of the other
parties. Any attempted assignment in violation of this Section 2.10 shall be
null and void.

2.11 No Representations or Duty. Each Investor specifically understands and
agrees that no Investor has made or will make any representation or warranty
with respect to the terms, value or any other aspect of the transactions
contemplated hereby, and each Investor explicitly disclaims any warranty,
express or implied, with respect to such matters. In addition, each Investor
specifically acknowledges, represents and warrants that it is not relying on the
other Investor (a) for its due diligence concerning, or evaluation of, the
Acquired Companies or their assets or businesses, (b) for its decision with
respect to making any investment contemplated hereby or (c) with respect to
taxes relating to the assets acquired pursuant to the Transaction and other
economic considerations involved in such investment.

2.12 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

2.13 Notices. All demands, notices, requests, consents, and communications
hereunder shall be in writing signed by a designated authorized officer of the
applicable Investor and shall be deemed to have been duly given if personally
delivered by courier service, messenger, telecopy or electronic mail at, or if
duly deposited in the mails, by certified or registered mail, postage prepaid —
return receipt requested, to each Investor at the address set forth in the
Equity Commitment Letters (in the case of notice to be provided to GE pursuant
to this sentence, notice to ASC at the address set forth in its Equity
Commitment Letter shall be sufficient), or any other address designated by such
Investor in writing to Buyer and the other Investor. As of the date hereof,
(i) Arc hereby designates Bradley Oswald (Chief Financial Officer of the General
Partner of Arc) as its authorized officer or representative for purposes of this
Agreement and (ii) GE hereby designates Jonathan Hartigan (Senior Vice President
of GE Energy Financial Services, Inc.) as its authorized officer or
representative for purposes of this Agreement.

Either Investor may change its designated authorized officer (or designate
additional authorized officers) by written notice delivered to the other
Investor and Buyer.

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.

 

Arc Terminals Joliet Holdings LLC By: Arc Terminals Holdings LLC, its sole
member By: Arc Logistics LLC, its sole member By: Arc Logistics Partners LP, its
sole member By: Arc Logistics GP LLC, its general partner By:

/s/ Vincent T. Cubbage

Name: Vincent T. Cubbage Title: Chief Executive Officer

 

[Signature Page to Interim Investors Agreement]



--------------------------------------------------------------------------------

Arc Logistics Partners LP By: Arc Logistics GP LLC, its general partner By:

/s/ Vincent T. Cubbage

Name: Vincent T. Cubbage Title: Chief Executive Officer

 

[Signature Page to Interim Investors Agreement]



--------------------------------------------------------------------------------

EFS-S LLC BY ITS SOLE MEMBER, AIRCRAFT SERVICES CORPORATION By:

/s/ Tyson Yates

Name: Tyson Yates Title: Vice President

 

[Signature Page to Interim Investors Agreement]



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Investor

   Equity Contribution  

Arc Logistics Partners LP

   $ 129,600,000.00   

Aircraft Services Corporation

   $ 86,400,000.00   



--------------------------------------------------------------------------------

Exhibit A

Equity Commitment Letters

[Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

ARC LOGISTICS PARTNERS LP

February 19, 2015

Arc Terminals Joliet Holdings LLC

c/o Arc Logistics Partners LP

725 Fifth Avenue, 19th Floor

New York, NY 10022

Ladies and Gentlemen:

This letter agreement sets forth the commitment of Arc Logistics Partners LP
(“Sponsor”), on the terms and subject to the conditions described below, to
purchase, or cause the purchase of, the equity of Arc Terminals Joliet Holdings
LLC, a Delaware limited liability company (“Buyer”) in connection with the
transaction contemplated by that certain Membership Interest Purchase Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”) and entered into
concurrently herewith by and among Buyer and CenterPoint Properties Trust
(“Seller”), pursuant to which Buyer has agreed, subject to and in accordance
with the terms and conditions thereof, to purchase from Seller all of Seller’s
right, title and interest in all of the issued and outstanding limited liability
company interests of Joliet Bulk, Barge & Rail LLC, a Delaware limited liability
company (the “Company”; and such acquisition, the “Transaction”). Each
capitalized term used but not defined in this letter agreement will have the
meaning ascribed to it in the Purchase Agreement, except as otherwise provided
below.

1. Commitment. In connection with the execution of the Purchase Agreement, Buyer
has received separate equity commitment letters, each dated the date hereof
(each, a “Co-Sponsor Equity Commitment Letter”), from each of the persons listed
on Schedule A, other than the undersigned Sponsor (such persons, collectively,
the “Co-Sponsors”), wherein each Co-Sponsor has agreed that at Closing, subject
to the terms and conditions set forth in its respective Co-Sponsor Equity
Commitment Letter, it will contribute or cause to be contributed to Buyer the
amount of equity set forth therein (collectively, the “Co-Sponsor Equity
Commitment”), which amount shall be used by Buyer to consummate the Transaction.
Sponsor hereby agrees, on the terms and subject to the conditions set forth in
this letter agreement, to purchase (or cause the purchase of) at the Closing
equity securities of Buyer (the “Buyer Securities”) for an aggregate cash
purchase price (in cash in immediately available funds) of not less than the
amount set forth next to the Sponsor’s name on Schedule A (the “Commitment”),
for the purpose of providing a portion of the cash required to fund a portion
of, and together with the Co-Sponsor Equity Commitments, providing all of the
cash required to fund, the Purchase Price and to pay the related expenses of
Buyer. Notwithstanding anything to the contrary contained herein, in no event
shall the aggregate liability of Sponsor hereunder exceed the amount of the
Commitment. Sponsor may effect the purchase of the Buyer Securities directly or
indirectly through one or more affiliated entities or other co-investors
designated by it



--------------------------------------------------------------------------------

and may structure the funding of such amounts into Buyer through one or more
intermediate entities; however, no such action will reduce the amount of the
Commitment or otherwise affect the obligations of Sponsor under this letter
agreement. In the event Buyer does not require all of the equity with respect to
which Sponsor has made this Commitment in order to consummate the Transaction,
the amount to be funded under this letter agreement may be reduced as determined
by Sponsor; provided that such reduction does not and will not, directly or
indirectly, cause or result in the failure of any condition to the Debt
Financing, and no such reduction shall (i) relieve the Sponsor of its
obligations under this letter agreement or any Co-Sponsor under such
Co-Sponsor’s Co-Sponsor Equity Commitment Letter or (ii) prevent or materially
impair or delay the consummation of the Transaction.

2. Conditions. The obligation of Sponsor to fund or cause the funding of the
Commitment shall be subject only to (i) the satisfaction, or, to the extent
legally permissible, waiver by Buyer, of each of the conditions to Buyer’s
obligations to consummate the Transaction set forth in Section 8.1 of the
Purchase Agreement (other than those conditions that, by their nature, are to be
satisfied at the Closing, but subject to their satisfaction at the Closing, or
those conditions that are not satisfied in accordance with the terms of the
Purchase Agreement), (ii) the Debt Financing (including any Substitute
Financing) has been funded in accordance with the terms thereof or will be
funded on the date Closing is required to occur pursuant to the Purchase
Agreement if the Equity Financing is funded at such date and (iii) the
concurrent consummation of the Closing in accordance with the terms of the
Purchase Agreement.

3. Enforceability. Subject to the immediately following sentence, this letter
agreement may only be enforced by Buyer, and nothing set forth in this letter
shall be construed to confer upon or give to Seller or any other Person
(including Buyer’s and Seller’s direct and indirect creditors other than, for
the avoidance of doubt, Seller as a creditor of Buyer), other than the parties
hereto and their respective successors and permitted assigns, any benefits,
rights or remedies under or by reason of this letter agreement, or any rights to
enforce the Commitment or to cause Buyer to enforce the Commitment. Subject to
all terms and conditions of the Purchase Agreement, including Section 11.3 of
the Purchase Agreement, Seller is hereby made a third party beneficiary of the
rights granted hereby only for the purpose of seeking specific performance of
Buyer’s right to cause the Commitment to be funded (solely to the extent that
Buyer can enforce the Commitment in accordance with the terms hereof). Any
exercise of such third party beneficiary rights are subject to Seller’s prior
delivery of written notice to Buyer and Sponsor stating Seller’s unqualified
acceptance of, and agreement to comply with, the provisions and limitations of
this letter agreement. The exercise by Buyer or Seller of any right to enforce
this letter agreement does not give rise to any other remedies, monetary or
otherwise. This letter agreement is being entered into by Buyer and Sponsor to
induce the Seller to enter into the Purchase Agreement. The Sponsor hereby
waives any defense to specific performance that a remedy at law would be
adequate or that, absent specific performance, no irreparable harm would be
suffered and any requirement under applicable law to post a bond or other
security as a prerequisite to obtaining equitable relief.

4. No Modification; Entire Agreement. This letter agreement may not be amended
or otherwise modified without the prior written consent of Buyer, Sponsor and
Seller. A written release or waiver by a party hereto of any rights hereunder
shall be deemed an amendment or modification hereof. This letter agreement
constitutes the sole agreement, and

 

2



--------------------------------------------------------------------------------

supersedes all prior agreements, understandings and statements, written or oral,
between Sponsor or any of its Affiliates, on the one hand, and Buyer or any of
its Affiliates, on the other, with respect to the transactions contemplated
hereby.

5. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of such state or any other
jurisdiction) that would cause the application of the Law of any jurisdiction
other than those of the State of New York.

(b) EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF NEW YORK STATE OR THE UNITED STATES FEDERAL COURTS SITTING IN NEW YORK
COUNTY, STATE OF NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS OF NEW YORK STATE OR THE UNITED
STATES FEDERAL COURTS SITTING IN NEW YORK COUNTY, STATE OF NEW YORK AND WAIVES
ANY CLAIM THAT SUCH SUIT OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. EACH PARTY AGREES THAT LIABILITY ARISING OUT OF OR RELATING TO THIS
LETTER AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL BE DETERMINED
SOLELY BY A FINAL AND UNAPPEALABLE JUDGMENT IN ANY ACTION OR PROCEEDING (OR A
SETTLEMENT TANTAMOUNT THERETO), AND ANY SUCH FINAL AND UNAPPEALABLE JUDGMENT
SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT IN ANY
JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES OR IN ANY OTHER MANNER PROVIDED
IN LAW OR IN EQUITY.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
DIRECTLY OR INDIRECTLY OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS LETTER AGREEMENT CERTIFIES
AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.

 

3



--------------------------------------------------------------------------------

6. Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

7. Confidentiality. This letter agreement shall be treated as confidential and
is being provided to Buyer solely in connection with the Purchase Agreement and
may not be used, circulated, quoted or otherwise referred to in any document
(other than the Purchase Agreement and the Co-Sponsor Equity Commitment
Letters), except with the prior written consent of the
Sponsor; provided, however, that (a) this letter agreement shall be provided to
Seller (so long as Seller agrees to keep, and agrees to cause its respective
Affiliates and Representatives to keep, this letter agreement confidential on
terms that are substantially identical to the terms contained in this sentence)
and (b) Seller may disclose this letter agreement (i) to its respective
Affiliates and Representatives, (ii) to the extent required by law or the
applicable rules of any national securities exchange (including, without
limitation, a summary description thereof in the documents filed or furnished by
Seller with the U.S. Securities and Exchange Commission) or (iii) in connection
with any litigation relating to this letter agreement, the Purchase Agreement or
the transactions contemplated hereby or thereby.

8. Termination. The obligation of Sponsor to fund the Commitment will terminate
automatically and immediately upon the earliest to occur of (a) the consummation
of the Transaction, (b) the valid termination of the Purchase Agreement in
accordance with its terms, (c) the date that is five (5) Business Days after the
Outside Date, provided that, in the event any claim seeking an injunction,
specific performance or other equitable remedy against Buyer under Purchase
Agreement is then pending, this letter agreement shall not terminate under this
clause (c) until any such claim has been resolved in a final non-appealable
decision by a court of competent jurisdiction, and (d) Seller or any of its
Affiliates or Representatives acting on their behalf assert in any litigation or
other legal proceeding or arbitration any claim against Sponsor, any
Non-Recourse Party or their respective Affiliates in connection with the
Purchase Agreement or any of the transactions contemplated hereby or thereby
(other than any claim relating to any breach, or seeking to prevent any breach,
of the Confidentiality Agreement or any claim by Seller seeking specific
performance against (i) Buyer under the Purchase Agreement or (ii) Sponsor under
this letter agreement as contemplated by Section 3 hereof); provided that no
claim described in clause (ii) may seek to cause Sponsor to contribute more than
the Commitment, and if Seller or any of its Affiliates asserts any such claim,
this letter agreement shall terminate in accordance with this Section 8. Upon
valid termination of this letter agreement, the Sponsor shall not have any
further obligations or liabilities hereunder.

9. No Recourse. Notwithstanding anything that may be expressed or implied in
this letter agreement, or any document or instrument delivered in connection
herewith, by its acceptance of the benefits of this letter agreement, Buyer
covenants, agrees and acknowledges that no Person other than Sponsor has any
liability, obligation or commitment of any nature, known or unknown, whether due
or to become due, absolute, contingent or otherwise, hereunder and that,
notwithstanding that Sponsor or any of its successors or permitted assigns may
be limited partnerships, Buyer has no right of recovery under this letter
agreement or under any document or instrument delivered in connection herewith,
or for any claim (whether in tort, contract or otherwise) based on, in respect
of, or by reason of, such obligations or their creation, the transactions
contemplated hereby or in respect of any oral representations made or

 

4



--------------------------------------------------------------------------------

alleged to be made in connection herewith, against, and no personal liability
whatsoever shall attach to, be imposed upon or be incurred by, any former,
current or future equity holders, controlling persons, incorporators, directors,
officers, employees, advisors, agents, representatives, Affiliates (other than
any assignee to which this letter agreement is assigned pursuant Section 13
hereof), members, managers or general or limited partners of Sponsor or any
former, current or future stockholder, controlling person, incorporator,
director, officer, employee, advisor, general or limited partner, member,
manager, Affiliate (other than any assignee to which this letter agreement is
assigned pursuant Section 13 hereof), financing source, portfolio company,
representative or agent of any of the foregoing and their successors or assigns
(collectively, but not including Buyer, each a “Non-Recourse Party”), whether by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute, regulation or applicable Law, or otherwise, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any Non-Recourse Party, as
such, for any obligations of Sponsor or any of its successors or permitted
assignees under this letter agreement or any documents or instruments delivered
in connection herewith or for any claim based on, in respect of, or by reason of
such obligation or their creation.

10. Headings. The descriptive headings used herein are inserted for convenience
of reference only and are not intended to be part of or to affect the meaning or
interpretation of this letter agreement.

11. Severability. If any provision of this letter agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances. Notwithstanding the foregoing, the parties hereto intend that the
remedies and limitations thereon contained in this letter agreement, including
Section 9, be construed as an integral provision of this letter agreement and
that such remedies and limitations shall not be severable in any manner that
increases liability or obligations hereunder of any party hereto or of any
Non-Recourse Party.

12. Representations and Warranties. Sponsor hereby represents and warrants to
Buyer that (a) it is duly organized and validly existing under the laws of its
jurisdiction or organization and has all necessary entity power and authority to
execute, deliver and perform this letter agreement, (b) the execution, delivery
and performance of this letter agreement by it has been duly and validly
authorized and approved by all necessary entity action by it, (c) this letter
agreement has been duly and validly executed and delivered by it and constitutes
a valid and legally binding obligation of it, enforceable against it in
accordance with the terms of this letter agreement, (d) all consents, approvals,
authorizations and permits of, filings with and notifications to, any
Governmental Authority necessary for the due execution, delivery and performance
of this letter agreement by it have been obtained or made and all conditions
thereof have been duly complied with, and no other action by, and no notice to
or filing with, any Governmental Authority is required in connection with the
execution, delivery or performance of this letter agreement, and (e) this letter
agreement does not conflict with or result in any breach, violation or
infringement of (with or without notice, the lapse of time or both) any
provision of its organizational or governing documents or violate or infringe
any Law applicable to Sponsor.

 

5



--------------------------------------------------------------------------------

13. Assignment. Sponsor shall be entitled to assign all or a portion of its
obligations hereunder to one or more Person(s) that agree to assume Sponsor’s
obligations hereunder; provided that Sponsor shall remain obligated to perform
its obligations hereunder to the extent not performed by such Person(s). Except
as provided above, this letter agreement (including any rights or obligations
hereunder) shall not be assignable without the prior written consent of the
parties hereto, and any assignment or transfer or purported transfer in
violation hereof shall be null and void ab initio.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

Sincerely, Arc Logistics Partners LP By: Arc Logistics GP LLC, its general
partner By:

/s/ Vincent T. Cubbage

Name: Vincent T. Cubbage Title: Chief Executive Officer

 

[Signature Page to Equity Commitment Letter from Arc Logistics Partners LP]



--------------------------------------------------------------------------------

Agreed to and accepted: Arc Terminals Joliet Holdings LLC By: Arc Terminals
Holdings LLC, its sole
member By: Arc Logistics LLC, its sole member By: Arc Logistics Partners LP, its
sole
member By: Arc Logistics GP LLC, its general
partner By:

/s/ Vincent T. Cubbage

Name: Vincent T. Cubbage Title: Chief Executive Officer

 

[Signature Page to Equity Commitment Letter from Arc Logistics Partners LP]



--------------------------------------------------------------------------------

Schedule A

 

Co-Sponsor

   Dollar Commitment  

Arc Logistics Partners LP

   $ 129,600,000.00   

Aircraft Services Corporation

   $ 86,400,000.00   

 

Schedule A



--------------------------------------------------------------------------------

EXECUTION VERSION

AIRCRAFT SERVICES CORPORATION

February 19, 2015

Arc Terminals Joliet Holdings LLC

c/o Arc Logistics Partners LP

725 Fifth Avenue, 19th Floor

New York, NY 10022

Ladies and Gentlemen:

This letter agreement sets forth the commitment of Aircraft Services Corporation
(“Sponsor”), on the terms and subject to the conditions described below, to
purchase, or cause the purchase of, the equity of Arc Terminals Joliet Holdings
LLC, a Delaware limited liability company (“Buyer”) in connection with the
transaction contemplated by that certain Membership Interest Purchase Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”) and entered into
concurrently herewith by and among Buyer and CenterPoint Properties Trust
(“Seller”), pursuant to which Buyer has agreed, subject to and in accordance
with the terms and conditions thereof, to purchase from Seller all of Seller’s
right, title and interest in all of the issued and outstanding limited liability
company interests of Joliet Bulk, Barge & Rail LLC, a Delaware limited liability
company (the “Company”; and such acquisition, the “Transaction”). Each
capitalized term used but not defined in this letter agreement will have the
meaning ascribed to it in the Purchase Agreement, except as otherwise provided
below.

1. Commitment. In connection with the execution of the Purchase Agreement, Buyer
has received separate equity commitment letters, each dated the date hereof
(each, a “Co-Sponsor Equity Commitment Letter”), from each of the persons listed
on Schedule A, other than the undersigned Sponsor (such persons, collectively,
the “Co-Sponsors”), wherein each Co-Sponsor has agreed that at Closing, subject
to the terms and conditions set forth in its respective Co-Sponsor Equity
Commitment Letter, it will contribute or cause to be contributed to Buyer the
amount of equity set forth therein (collectively, the “Co-Sponsor Equity
Commitment”), which amount shall be used by Buyer to consummate the Transaction.
Sponsor hereby agrees, on the terms and subject to the conditions set forth in
this letter agreement, to purchase (or cause the purchase of) at the Closing
equity securities of Buyer (the “Buyer Securities”) for an aggregate cash
purchase price (in cash in immediately available funds) of not less than the
amount set forth next to the Sponsor’s name on Schedule A (the “Commitment”),
for the purpose of providing a portion of the cash required to fund a portion
of, and together with the Co-Sponsor Equity Commitments, providing all of the
cash required to fund, the Purchase Price and to pay the related expenses of
Buyer. Notwithstanding anything to the contrary contained herein, in no event
shall the aggregate liability of Sponsor hereunder exceed the amount of the
Commitment. Sponsor may effect the purchase of the Buyer Securities directly or
indirectly through one or more affiliated entities or other co-investors
designated by it



--------------------------------------------------------------------------------

and may structure the funding of such amounts into Buyer through one or more
intermediate entities; however, no such action will reduce the amount of the
Commitment or otherwise affect the obligations of Sponsor under this letter
agreement. In the event Buyer does not require all of the equity with respect to
which Sponsor has made this Commitment in order to consummate the Transaction,
the amount to be funded under this letter agreement may be reduced as determined
by Sponsor; provided that such reduction does not and will not, directly or
indirectly, cause or result in the failure of any condition to the Debt
Financing, and no such reduction shall (i) relieve the Sponsor of its
obligations under this letter agreement or any Co-Sponsor under such
Co-Sponsor’s Co-Sponsor Equity Commitment Letter or (ii) prevent or materially
impair or delay the consummation of the Transaction.

2. Conditions. The obligation of Sponsor to fund or cause the funding of the
Commitment shall be subject only to (i) the satisfaction, or, to the extent
legally permissible, waiver by Buyer, of each of the conditions to Buyer’s
obligations to consummate the Transaction set forth in Section 8.1 of the
Purchase Agreement (other than those conditions that, by their nature, are to be
satisfied at the Closing, but subject to their satisfaction at the Closing, or
those conditions that are not satisfied in accordance with the terms of the
Purchase Agreement), (ii) the Debt Financing (including any Substitute
Financing) has been funded in accordance with the terms thereof or will be
funded on the date Closing is required to occur pursuant to the Purchase
Agreement if the Equity Financing is funded at such date and (iii) the
concurrent consummation of the Closing in accordance with the terms of the
Purchase Agreement.

3. Enforceability. Subject to the immediately following sentence, this letter
agreement may only be enforced by Buyer, and nothing set forth in this letter
shall be construed to confer upon or give to Seller or any other Person
(including Buyer’s and Seller’s direct and indirect creditors other than, for
the avoidance of doubt, Seller as a creditor of Buyer), other than the parties
hereto and their respective successors and permitted assigns, any benefits,
rights or remedies under or by reason of this letter agreement, or any rights to
enforce the Commitment or to cause Buyer to enforce the Commitment. Subject to
all terms and conditions of the Purchase Agreement, including Section 11.3 of
the Purchase Agreement, Seller is hereby made a third party beneficiary of the
rights granted hereby only for the purpose of seeking specific performance of
Buyer’s right to cause the Commitment to be funded (solely to the extent that
Buyer can enforce the Commitment in accordance with the terms hereof). Any
exercise of such third party beneficiary rights are subject to Seller’s prior
delivery of written notice to Buyer and Sponsor stating Seller’s unqualified
acceptance of, and agreement to comply with, the provisions and limitations of
this letter agreement. The exercise by Buyer or Seller of any right to enforce
this letter agreement does not give rise to any other remedies, monetary or
otherwise. This letter agreement is being entered into by Buyer and Sponsor to
induce the Seller to enter into the Purchase Agreement. The Sponsor hereby
waives any defense to specific performance that a remedy at law would be
adequate or that, absent specific performance, no irreparable harm would be
suffered and any requirement under applicable law to post a bond or other
security as a prerequisite to obtaining equitable relief.

4. No Modification; Entire Agreement. This letter agreement may not be amended
or otherwise modified without the prior written consent of Buyer, Sponsor and
Seller. A written release or waiver by a party hereto of any rights hereunder
shall be deemed an amendment or modification hereof. This letter agreement
constitutes the sole agreement, and

 

2



--------------------------------------------------------------------------------

supersedes all prior agreements, understandings and statements, written or oral,
between Sponsor or any of its Affiliates, on the one hand, and Buyer or any of
its Affiliates, on the other, with respect to the transactions contemplated
hereby.

5. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of such state or any other
jurisdiction) that would cause the application of the Law of any jurisdiction
other than those of the State of New York.

(b) EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF NEW YORK STATE OR THE UNITED STATES FEDERAL COURTS SITTING IN NEW YORK
COUNTY, STATE OF NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS OF NEW YORK STATE OR THE UNITED
STATES FEDERAL COURTS SITTING IN NEW YORK COUNTY, STATE OF NEW YORK AND WAIVES
ANY CLAIM THAT SUCH SUIT OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. EACH PARTY AGREES THAT LIABILITY ARISING OUT OF OR RELATING TO THIS
LETTER AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL BE DETERMINED
SOLELY BY A FINAL AND UNAPPEALABLE JUDGMENT IN ANY ACTION OR PROCEEDING (OR A
SETTLEMENT TANTAMOUNT THERETO), AND ANY SUCH FINAL AND UNAPPEALABLE JUDGMENT
SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT IN ANY
JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES OR IN ANY OTHER MANNER PROVIDED
IN LAW OR IN EQUITY.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
DIRECTLY OR INDIRECTLY OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS LETTER AGREEMENT CERTIFIES
AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.

 

3



--------------------------------------------------------------------------------

6. Counterparts. This letter agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

7. Confidentiality. This letter agreement shall be treated as confidential and
is being provided to Buyer solely in connection with the Purchase Agreement and
may not be used, circulated, quoted or otherwise referred to in any document
(other than the Purchase Agreement and the Co-Sponsor Equity Commitment
Letters), except with the prior written consent of the
Sponsor; provided, however, that (a) this letter agreement shall be provided to
Seller (so long as Seller agrees to keep, and agrees to cause its respective
Affiliates and Representatives to keep, this letter agreement confidential on
terms that are substantially identical to the terms contained in this sentence)
and (b) Seller may disclose this letter agreement (i) to its respective
Affiliates and Representatives, (ii) to the extent required by law or the
applicable rules of any national securities exchange (including, without
limitation, a summary description thereof in the documents filed or furnished by
Seller with the U.S. Securities and Exchange Commission) or (iii) in connection
with any litigation relating to this letter agreement, the Purchase Agreement or
the transactions contemplated hereby or thereby.

8. Termination. The obligation of Sponsor to fund the Commitment will terminate
automatically and immediately upon the earliest to occur of (a) the consummation
of the Transaction, (b) the valid termination of the Purchase Agreement in
accordance with its terms, (c) the date that is five (5) Business Days after the
Outside Date, provided that, in the event any claim seeking an injunction,
specific performance or other equitable remedy against Buyer under Purchase
Agreement is then pending, this letter agreement shall not terminate under this
clause (c) until any such claim has been resolved in a final non-appealable
decision by a court of competent jurisdiction, and (d) Seller or any of its
Affiliates or Representatives acting on their behalf assert in any litigation or
other legal proceeding or arbitration any claim against Sponsor, any
Non-Recourse Party or their respective Affiliates in connection with the
Purchase Agreement or any of the transactions contemplated hereby or thereby
(other than any claim relating to any breach, or seeking to prevent any breach,
of the Confidentiality Agreement or any claim by Seller seeking specific
performance against (i) Buyer under the Purchase Agreement or (ii) Sponsor under
this letter agreement as contemplated by Section 3 hereof); provided that no
claim described in clause (ii) may seek to cause Sponsor to contribute more than
the Commitment, and if Seller or any of its Affiliates asserts any such claim,
this letter agreement shall terminate in accordance with this Section 8. Upon
valid termination of this letter agreement, the Sponsor shall not have any
further obligations or liabilities hereunder.

9. No Recourse. Notwithstanding anything that may be expressed or implied in
this letter agreement, or any document or instrument delivered in connection
herewith, by its acceptance of the benefits of this letter agreement, Buyer
covenants, agrees and acknowledges that no Person other than Sponsor has any
liability, obligation or commitment of any nature, known or unknown, whether due
or to become due, absolute, contingent or otherwise, hereunder and that,
notwithstanding that Sponsor or any of its successors or permitted assigns may
be limited partnerships, Buyer has no right of recovery under this letter
agreement or under any document or instrument delivered in connection herewith,
or for any claim (whether in tort, contract or otherwise) based on, in respect
of, or by reason of, such obligations or their creation, the transactions
contemplated hereby or in respect of any oral representations made or

 

4



--------------------------------------------------------------------------------

alleged to be made in connection herewith, against, and no personal liability
whatsoever shall attach to, be imposed upon or be incurred by, any former,
current or future equity holders, controlling persons, incorporators, directors,
officers, employees, advisors, agents, representatives, Affiliates (other than
any assignee to which this letter agreement is assigned pursuant Section 13
hereof), members, managers or general or limited partners of Sponsor or any
former, current or future stockholder, controlling person, incorporator,
director, officer, employee, advisor, general or limited partner, member,
manager, Affiliate (other than any assignee to which this letter agreement is
assigned pursuant Section 13 hereof), financing source, portfolio company,
representative or agent of any of the foregoing and their successors or assigns
(collectively, but not including Buyer, each a “Non-Recourse Party”), whether by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute, regulation or applicable Law, or otherwise, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any Non-Recourse Party, as
such, for any obligations of Sponsor or any of its successors or permitted
assignees under this letter agreement or any documents or instruments delivered
in connection herewith or for any claim based on, in respect of, or by reason of
such obligation or their creation.

10. Headings. The descriptive headings used herein are inserted for convenience
of reference only and are not intended to be part of or to affect the meaning or
interpretation of this letter agreement.

11. Severability. If any provision of this letter agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances. Notwithstanding the foregoing, the parties hereto intend that the
remedies and limitations thereon contained in this letter agreement, including
Section 9, be construed as an integral provision of this letter agreement and
that such remedies and limitations shall not be severable in any manner that
increases liability or obligations hereunder of any party hereto or of any
Non-Recourse Party.

12. Representations and Warranties. Sponsor hereby represents and warrants to
Buyer that (a) it is duly organized and validly existing under the laws of its
jurisdiction or organization and has all necessary entity power and authority to
execute, deliver and perform this letter agreement, (b) the execution, delivery
and performance of this letter agreement by it has been duly and validly
authorized and approved by all necessary entity action by it, (c) this letter
agreement has been duly and validly executed and delivered by it and constitutes
a valid and legally binding obligation of it, enforceable against it in
accordance with the terms of this letter agreement, (d) all consents, approvals,
authorizations and permits of, filings with and notifications to, any
Governmental Authority necessary for the due execution, delivery and performance
of this letter agreement by it have been obtained or made and all conditions
thereof have been duly complied with, and no other action by, and no notice to
or filing with, any Governmental Authority is required in connection with the
execution, delivery or performance of this letter agreement, (e) it has, and as
of the Closing Date will have, sufficient financial resources (including
liquidity) to perform the obligations required to be performed by it on the
Closing Date, (f) this letter agreement does not conflict with or result in any
breach, violation or infringement of (with or without notice, the lapse of time
or both) any provision of its organizational or governing documents or violate
or infringe any Law applicable to Sponsor.

 

5



--------------------------------------------------------------------------------

13. Assignment. Sponsor shall be entitled to assign all or a portion of its
obligations hereunder to one or more Person(s) that agree to assume Sponsor’s
obligations hereunder; provided that Sponsor shall remain obligated to perform
its obligations hereunder to the extent not performed by such Person(s). Except
as provided above, this letter agreement (including any rights or obligations
hereunder) shall not be assignable without the prior written consent of the
parties hereto, and any assignment or transfer or purported transfer in
violation hereof shall be null and void ab initio.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

Sincerely, Aircraft Services Corporation By:

/s/ Tyson Yates

Name: Tyson Yates Title: Vice President

 

[Signature Page to Equity Commitment Letter from Aircraft Services Corporation]



--------------------------------------------------------------------------------

Agreed to and accepted: Arc Terminals Joliet Holdings LLC By:

Arc Terminals Holdings LLC, its sole

member

By: Arc Logistics LLC, its sole member By:

Arc Logistics Partners LP, its sole

member

By:

Arc Logistics GP LLC, its

general partner

By:

/s/ Vincent T. Cubbage

Name: Vincent T. Cubbage Title: Chief Executive Officer

 

[Signature Page to Equity Commitment Letter from Aircraft Services Corporation]



--------------------------------------------------------------------------------

Schedule A

 

Co-Sponsor

   Dollar Commitment  

Arc Logistics Partners LP

   $ 129,600,000.00   

Aircraft Services Corporation

   $ 86,400,000.00   

 

Schedule A



--------------------------------------------------------------------------------

Exhibit B

Deposit Letter of Credit

[Attached]



--------------------------------------------------------------------------------

IRREVOCABLE STANDBY LETTER

OF CREDIT NUMBER: 70000771

ISSUANCE DATE: February 19, 2015                                          
                                                         Expiry Date:
February 19, 2016.

APPLICANT:

Arc Terminals Holdings LLC

c/o Arc Logistics Partners LP

725 Fifth Avenue, 19th Floor

New York, NY 10022

BENEFICIARY:

CenterPoint Properties Trust

1808 Swift Drive

Oak Brook, IL 60523

FOR: $10,000,000.00

    (Ten Million and No/100 United States Dollars)

DATE OF EXPIRATION: February 19, 2016

PLACE OF EXPIRATION: AT OUR COUNTERS

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. 70000771 IN
YOUR FAVOR AT THE REQUEST FOR THE ACCOUNT OF THE ABOVE-REFERENCED APPLICANT
AVAILABLE BY YOUR DRAFT DRAWN ON US PAYABLE AT SIGHT FOR ANY SUM OF MONEY NOT TO
EXCEED A TOTAL OF THE AMOUNT REFERENCED ABOVE (THE “AVAILABLE AMOUNT”).

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE TO YOU IN ONE DRAWING UPON
PRESENTATION OF THIS LETTER OF CREDIT AND ACCOMPANIED BY A DATED CERTIFICATE
PURPORTEDLY SIGNED BY ONE OF THE OFFICIALS OF THE BENEFICIARY, IN THE FORM OF
ANNEX A HERETO AND APPROPRIATELY COMPLETED.

THIS LETTER OF CREDIT IS NOT TRANSFERABLE BY THE BENEFICIARY.

ALL DRAFTS MUST REFERENCE THE NUMBER AND ISSUE DATE OF THIS CREDIT.

THIS LETTER OF CREDIT IS ISSUED SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES
1998 PUBLICATION 590 (THE “ISP 98”).

THIS LETTER OF CREDIT IS EFFECTIVE IMMEDIATELY. THE DATE OF EXPIRY IS SET FORTH
HEREIN. IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT WILL BE DEEMED
AUTOMATICALLY EXTENDED FOR SUCCESSIVE ONE YEAR PERIODS FROM THE PRESENT OR ANY
FUTURE EXPIRATION PERIOD, UNLESS WE NOTIFY YOU, IN WRITING, BY OVERNIGHT COURIER
AT THE ABOVE STATED ADDRESS, NOT LESS THAN SIXTY (60) DAYS PRIOR TO ANY SUCH
DATE, THAT WE HAVE ELECTED NOT TO EXTEND SUCH STATED EXPIRATION DATE FOR SUCH
ADDITIONAL PERIOD (SUCH NOTICE, A



--------------------------------------------------------------------------------

“TERMINATION NOTICE”). IN THE EVENT YOU ARE SO NOTIFIED, YOU SHALL HAVE THE
RIGHT TO DRAW UPON THE AVAILABLE AMOUNT OF THIS LETTER OF CREDIT PRIOR TO SUCH
STATED EXPIRATION DATE, UPON PRESENTATION OF A DRAWING REQUEST IN ACCORDANCE
WITH ANNEX A OF THIS LETTER OF CREDIT (SUCH DRAW, A “TERMINATION DRAW”).

WE HEREBY AGREE WITH YOU THAT ALL DRAFTS DRAWN IN COMPLIANCE WITH THE TERMS OF
THIS LETTER OF CREDIT WILL BE DULY HONORED UPON PRESENTATION AND DELIVERY OF THE
DOCUMENTS SPECIFIED ABOVE TO THE BELOW ADDRESS ON OR BEFORE FEBRUARY 19, 2016
(THE “EXPIRY DATE”) OR ANY EXTENDED EXPIRY DATE, AS APPLICABLE.

UPON THE EARLIEST OF (I) THE SURRENDER TO US BY YOU OF THIS LETTER OF CREDIT FOR
CANCELLATION, (II) THE AVAILABLE AMOUNT BEING REDUCED TO ZERO FOLLOWING A
DRAWING HEREUNDER AND (III) THE EXPIRY DATE OR ANY EXTENDED EXPIRY DATE, AS
APPLICABLE, OUR OBLIGATION UNDER THIS LETTER OF CREDIT SHALL AUTOMATICALLY
TERMINATE WITHOUT NOTICE TO YOU OR THE TAKING OF ANY OTHER ACTION.

THIS LETTER OF CREDIT SETS FORTH IN FULL OUR UNDERTAKING, AND SUCH UNDERTAKING
SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, SUPPLEMENTED OR LIMITED BY REFERENCE
TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN (INCLUDING, WITHOUT
LIMITATION, THE MEMBERSHIP INTEREST PURCHASE AGREEMENT REFERENCED IN ANNEX A
HERETO), OTHER THAN THE DRAW CERTIFICATE AND THE ISP 98. ANY AMENDMENT OR
SUPPLEMENT TO OR MODIFICATION OF THIS LETTER OF CREDIT SHALL REQUIRE OUR CONSENT
AND THE WRITTEN CONSENT OF THE BENEFICIARY AND THE APPLICANT.

THIS LETTER OF CREDIT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED EXCEPT WITH
THE PRIOR WRITTEN CONSENT OF THE BENEFICIARY, THE APPLICANT AND US.

ALL DOCUMENTS ARE TO BE PRESENTED TO:

SUNTRUST BANK

245 PEACHTREE CENTER AVENUE, 17TH FLOOR

MC: GA-ATL-3707

ATTN: STANDBY LC DEPT.

ATLANTA, GA 30303

PLEASE DIRECT ALL INQUIRIES TO:

PHONE: 800-951-7847 OPTION 3.

COPIES OF ALL NOTICES AND OTHER COMMUNICATIONS SENT TO THE BENEFICIARY OF THIS
LETTER OF CREDIT SHALL BE SENT CONTEMPORANEOUSLY TO THE APPLICANT OF THIS LETTER
OF CREDIT, TO THEIR RESPECTIVE ADDRESSES AS FOLLOWS:

BENEFICIARY ADDRESS:

CENTERPOINT PROPERTIES TRUST

1808 SWIFT DRIVE

OAK BROOK, IL 60523



--------------------------------------------------------------------------------

APPLICANT ADDRESS:

ARC TERMINALS HOLDINGS LLC

C/O ARC LOGISTICS PARTNERS LP

725 FIFTH AVENUE, 19TH FLOOR

NEW YORK, NY 10022

ATTENTION: CHIEF FINANCIAL OFFICER

WITH A COPY TO:

ARC LOGISTICS PARTNERS LP

725 FIFTH AVENUE, 19TH FLOOR

NEW YORK, NY 10022

ATTENTION: GENERAL COUNSEL

SINCERELY,

 

SUNTRUST BANK

/s/ Dale Toothill

AUTHORIZED SIGNATURE

Dale Toothill

Assistant Vice President



--------------------------------------------------------------------------------

ANNEX A to

Standby Letter of Credit

DRAW CERTIFICATE

Drawn Under SunTrust Bank.

Irrevocable Letter of Credit No. [    ]

The undersigned individual is a duly authorized signatory of CenterPoint
Properties Trust, a Maryland real estate investment trust (the “Beneficiary”),
and hereby certifies pursuant to this certificate (a “Draw Certificate”) on
behalf of the Beneficiary to SunTrust Bank (the “Issuer”), with reference to
Irrevocable Letter of Credit No. [            ] (the “Letter of Credit”;
capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Letter of Credit) issued by Issuer in favor of the
Beneficiary, as follows:

1. The Beneficiary is the seller under that certain Membership Interest Purchase
Agreement, dated as of [            ], 2015 (the “Purchase Agreement”), between
[insert name of Buyer], a Delaware limited liability company (the “Buyer”), and
the Beneficiary.

2. By delivery of the Letter of Credit and this Draw Certificate to the Issuer,
the Beneficiary is making a draw under the Letter of Credit in the amount of
$10,000,000 (the “Draw Amount”).

3. [BENEFICIARY TO SELECT APPLICABLE OPTION]

[Option 1] The Beneficiary is entitled to make a draw under the Letter of Credit
pursuant to the terms of the Purchase Agreement. The Purchase Agreement has been
validly terminated in accordance with either Section 11.1(c) or Section 11.1(e)
thereof, and the Beneficiary instructs the Issuer to remit the aggregate amount
of the Draw Amount to the following account:

[CITIBANK, N.A.

ABA: 0210-0008-9

Account Name: Escrow Concentration Account

A/C#.: 36855852

Ref:]

[Option 2] The Beneficiary is entitled to make a Termination Draw under the
Letter of Credit. The Beneficiary instructs the Issuer to remit the aggregate
amount of the Draw Amount to the following account:

[CITIBANK, N.A.

ABA: 0210-0008-9

Account Name: Escrow Concentration Account

A/C#.: 36855852

Ref:]

4. A copy of this Draw Certificate has been delivered to Applicant concurrently
with delivery to Issuer.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Draw
Certificate as of the [            ], 2015.

 

CENTERPOINT PROPERTIES TRUST By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

Exhibit C

Debt Commitment Letter

[Attached]



--------------------------------------------------------------------------------

 

LOGO [g874392ex10_5logo.jpg]

February 19, 2015

Arc Terminals Holdings LLC

3000 Research Forest Drive, Suite 250

The Woodlands, Texas 77381

Attention: Vincent T. Cubbage

Arc Terminals Holdings LLC

Acquisition Credit Facility

Commitment Letter

Ladies and Gentlemen:

Arc Terminals Holdings LLC (the “Company” or “you”) has advised SunTrust Bank
and SunTrust Robinson Humphrey, Inc. (the “Lead Arranger” and, together with
SunTrust Bank, “SunTrust” or “we”) that the Company is seeking certain
amendments (collectively, the “Amendment”) to that certain Second Amended and
Restated Revolving Credit Agreement, dated as of November 12, 2013 (as amended
to date, the “Existing Credit Agreement”), by and among the Company, the lenders
from time to time party thereto (collectively, the “Existing Lenders”) and
SunTrust Bank, as administrative agent for the Existing Lenders (in such
capacity, the “Administrative Agent”), which Amendment shall, among other
things, (a) permit the acquisition (the “Acquisition”) by the Company, either
directly or indirectly, of sixty percent (60%) of the membership interests of
Joliet Bulk, Barge & Rail LLC (the “Acquired Business”) pursuant to that certain
Membership Interest Purchase Agreement, dated as of February 19, 2015 (as
amended, supplemented or otherwise modified, the “Purchase Agreement”), between
Arc Terminals Joliet Holdings LLC, a subsidiary of the Company (the “Buyer”),
and CenterPoint Properties Trust (the “Seller”) and (b) provide incremental
financing to fund a portion of the Acquisition.

This letter agreement and the Summary of Principal Terms and Conditions attached
hereto as Annex I (the “Incremental Term Sheet”) describes the general terms and
conditions for an incremental senior secured credit facility, which will be
comprised of an increase to the revolving credit facility set forth in the
Existing Credit Agreement (such increase, the “Incremental Facility”) in up to
an amount such that the aggregate amount of all outstanding loans and
commitments under the Existing Credit Agreement (as amended by the Amendment)
will not exceed $275,000,000. In addition, you have requested that SunTrust Bank
provide an underwritten commitment for a backstop senior secured credit facility
of up to $275,000,000 (the “Backstop Facility” and, together with the
Incremental Facility (or either individually, as the context shall require), the
“Acquisition Credit Facility”) to be provided to the Company in order to
refinance the Existing Credit Agreement in the event that the Company is unable
to obtain the consents of the requisite Existing Lenders for the Amendment, as
more fully described in the Summary of Principal Terms and Conditions attached
hereto as Annex II (the “Backstop Term Sheet” and, together with the Incremental
Term Sheet, the “Term Sheet”). The Company further intends to raise an amount to
be determined in common equity (the “Arc Equity Contribution”), which will be
directly or indirectly contributed to the Buyer. In addition, an affiliate of
General Electric Capital Corporation (“GE Capital”) intends to contribute an
amount to be determined to the Buyer (the “GE Equity Contribution”)



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 2

 

in connection with the consummation of the Acquisition. All transactions
described above, together with the financing contemplated hereby, shall be
referred to herein as the “Transactions”. Capitalized terms used in this letter
but not defined herein shall have the meanings given to them in the Incremental
Term Sheet or the Backstop Term Sheet, as applicable.

 

A. Commitment

SunTrust Bank is pleased to commit to provide 100% of the principal amount of
each of the Acquisition Credit Facilities described and defined in the Term
Sheet, subject to the terms and conditions set forth in this letter and the Term
Sheet (collectively, this “Commitment Letter”).

 

B. Syndication

The Lead Arranger reserves the right, before or after the execution of the
definitive documentation for the Acquisition Credit Facility (collectively, the
“Financing Documentation”), to syndicate all or a portion of SunTrust Bank’s
commitments to one or more other financial institutions reasonably acceptable to
the Company that will become parties to the Financing Documentation (such
financial institutions, together with the Existing Lenders, the “Lenders”);
provided that, notwithstanding SunTrust Bank’s right to syndicate the
Acquisition Credit Facility and receive commitments with respect thereto,
(x) SunTrust shall not be relieved, released or novated from its obligations
hereunder (including its obligation to fund the Acquisition Credit Facility on
the Closing Date) in connection with any syndication, assignment or
participation of the Acquisition Credit Facility, including its commitments in
respect thereof, until after the Closing Date has occurred, (y) no assignment or
novation shall become effective with respect to all or any portion of SunTrust
Bank’s commitments in respect of the Acquisition Credit Facility until the
initial funding thereof and (z) unless SunTrust and the Company otherwise agree
in writing, SunTrust Bank shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Acquisition Credit
Facility, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until a Successful Syndication (as defined
in the Fee Letter (as defined below)) has occurred. The Company understands that
the Lead Arranger intends to commence such syndication efforts promptly and the
Lead Arranger may elect to appoint one or more agents to assist it in such
syndication efforts.

You hereby appoint SunTrust Robinson Humphrey, Inc. to act, and the Lead
Arranger agrees to act, as lead arranger and book manager for the Acquisition
Credit Facility, subject to the terms and conditions of this Commitment Letter.
The Lead Arranger will manage all aspects of the syndication of the Acquisition
Credit Facility in consultation with the Company, including the timing of all
offers to potential Lenders, the determination of all amounts offered to
potential Lenders, the selection of Lenders (subject to the approval of the
Company, such approval not to be unreasonably withheld), the allocation of
commitments among the Lenders, and the determination of compensation and titles
(such as co-agent, managing agent, etc.), if any, to be given such Lenders. It
is agreed that no other agents, co-agents or arrangers will be appointed, or
other titles conferred, except as mutually agreed to by the Company and by the
Lead Arranger, and that no Lender will receive any compensation for its
commitment to, or participation in, the Acquisition Credit Facility or the
Amendment except as expressly set forth in the Term Sheet or the Fee Letter or
as otherwise mutually agreed to by the Company and by the Lead Arranger.

Without limiting the Company’s obligations to assist with the marketing and
syndication efforts as set forth herein, it is understood that SunTrust Bank’s
commitments hereunder are not conditioned upon the syndication of, or receipt of
commitments from other Lenders in respect of, the Acquisition Credit Facility
and in no event shall the commencement or successful completion of syndication
of the Acquisition Credit Facility constitute a condition to the availability of
the Acquisition Credit Facility on the Closing Date.



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 3

 

Until the later of (i) the Closing Date and (ii) the earlier of (A) the date
upon which a Successful Syndication is achieved and (B) 90 days after the
Closing Date, the Company agrees to actively assist the Lead Arranger in
attempting to complete a timely syndication of the Acquisition Credit Facility
and shall take all action as the Lead Arranger may reasonably request related
thereto. The Company’s assistance shall include (i) making available senior
management, representatives and advisors of the Company, Arc Logistics Partners
LLP (the “MLP”), Arc Logistics GP LLC (together with the MLP, the “MLP
Affiliates”) and their respective subsidiaries (and shall request the Seller to
make available its senior management, representatives and advisors involved in
the Transactions or otherwise substantively involved in the development of the
Acquired Business) to participate in meetings with potential Lenders and to
provide information to potential Lenders at such times and places as are
mutually agreed upon; (ii) ensuring that the syndication effort benefits from
the existing lending relationships of the Company, the MLP Affiliates and their
respective subsidiaries, and using commercially reasonable efforts to ensure
that the syndication effort benefits from the existing lending relationships, if
any, of the Acquired Business; (iii) assisting in the preparation of customary
marketing materials (which may include an information memorandum, if requested
by the Lead Arranger) to be used in connection with the syndication, in form and
substance reasonably acceptable to the Lead Arranger and the Company, at least
20 days prior to the closing of the Acquisition Credit Facility; (iv) preparing
and providing to the Lead Arranger (and requesting the Seller, with respect to
the Acquired Business, to prepare and provide to the Lead Arranger) all
information with respect to the Company, the Acquired Business, their respective
subsidiaries and the Transactions, including, without limitation, all financial
information and projections (the “Projections”), reasonably requested by the
Lead Arranger that is usual and customary in financings of this type; and
(v) furnishing to us an electronic version of the Company’s trademarks, service
marks and corporate logo for use in marketing materials for the purpose of
facilitating the syndication of the Acquisition Credit Facility; provided that
such license shall be used solely for the purpose described above, is granted
without any fee and may not be assigned or transferred.

For the avoidance of doubt, the Company will not be required to provide any
information to the extent that the provision thereof would violate any law, rule
or regulation, or any obligation of confidentiality binding upon the Company,
the Acquired Business or any of their respective affiliates. Notwithstanding
anything herein to the contrary, the only financial statements that shall be
required to be provided to SunTrust with respect to the Acquired Business in
connection with the syndication of the Acquisition Credit Facility shall be such
financial statements, if any, made available to the Company pursuant to the
Purchase Agreement.

To ensure an orderly and effective syndication of the Acquisition Credit
Facility, the Company agrees that, until the earlier of (A) the date upon which
a Successful Syndication is achieved and (B) 90 days after the Closing Date, the
Company and the Guarantors (as defined in the Existing Credit Agreement) shall
not, and shall not permit their respective subsidiaries to, arrange, sell,
syndicate or issue any credit facilities or debt security (including any
renewals thereof) except with the prior written consent of the Lead Arranger
(excluding any indebtedness outstanding under the Existing Credit Agreement and
excluding the ongoing ordinary course short-term working capital facilities and
ongoing ordinary course capital lease, purchase money and equipment financings
of the Company and its subsidiaries and any other indebtedness permitted to be
borrowed under the Existing Credit Agreement (other than the Qualified Senior
Notes (as defined therein))).



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 4

 

C. Conditions Precedent

The undertakings and obligations of SunTrust under this Commitment Letter and
the commitment hereunder to fund the Acquisition Credit Facility on the Closing
Date are subject only to (i) the accuracy in all material respects of all
Specified Acquisition Representations and Specified Representations; (ii) a
closing of the Acquisition Credit Facility on or prior to May 18, 2015 unless
mutually extended by the Company and SunTrust; and (iii) the satisfaction of the
other conditions precedent set forth (x) in the case of the Incremental
Facility, in the Incremental Term Sheet under the section “Conditions to
Closing” and (y) in the case of the Backstop Facility, in the Backstop Term
Sheet under the section “Conditions to Closing”; and upon satisfaction (or
waiver by SunTrust) of such conditions, the initial funding of the Acquisition
Credit Facility shall occur. It is understood and agreed that there are no other
conditions (implied or otherwise) to the commitment hereunder to fund the
Acquisition Credit Facility, including compliance with any other terms of this
Commitment Letter, the Fee Letter or the Financing Documentation.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Financing Documentation or any other letter agreement or other undertaking
concerning the financing of the Acquisition to the contrary, (i) the only
representations with respect to the Company, the Acquired Business and their
respective subsidiaries and their respective businesses and assets, the accuracy
of which shall be a condition to the availability of the Acquisition Credit
Facility on the Closing Date, shall be (A) such of the representations with
respect to the Acquired Business in the Purchase Agreement as are material to
the interests of the Lenders, but only to the extent that the Buyer has the
right to terminate its obligations under the Purchase Agreement as a result of a
breach of one or more of such representations in the Purchase Agreement (the
“Specified Acquisition Representations”) and (B) the Specified Representations
(as defined below) in the Financing Documentation and (ii) the terms of the
Financing Documentation shall be in a form such that they do not impair the
availability of the Acquisition Credit Facility on the Closing Date if the
applicable conditions set forth in the section entitled “Conditions to Closing”
in the applicable Term Sheet are satisfied (the “Certain Funds Provisions”). For
purposes hereof, “Specified Representations” means the representations and
warranties of the Company and its affiliates set forth in the Financing
Documentation (which such representations and warranties will be substantially
the same as those set forth in the Existing Credit Agreement, subject to the
Documentation Principles) relating to legal existence; power and authority, due
authorization, execution and delivery, validity and enforceability, in each
case, related to the entering into and performance of the Financing
Documentation; no conflicts of the Financing Documentation with respect to
organizational documents; solvency on the Closing Date of the Company and its
subsidiaries; Federal Reserve margin regulations; the Investment Company Act;
the PATRIOT Act; and creation, validity and perfection of security interests in
the equity interests of the Buyer owned, directly or indirectly, by the Company.

 

D. Information Requirements

You represent and warrant to SunTrust that (i) all written information, other
than in connection with the Projections and other than information of a general
economic or industry specific nature, that has been or will be made available to
SunTrust or any of the Lenders by the Company and its subsidiaries or any of
their respective representatives (or on your or their behalf) in connection with
the Acquisition Credit Facility or the Financing Documentation (such written
information, collectively, the “Information”), when taken as a whole, is or will
be when furnished correct in all material respects and does not or will not,
when furnished and when taken as a whole (and when taken as a whole with all
information in respect of the MLP as filed with the Securities Exchange
Commission under any current or



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 5

 

periodic report), contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (giving effect to all supplements and updates thereto prior
to the Closing Date and, in the case of Information supplemented or updated
after the Closing Date, prior to when a Successful Syndication is achieved); and
(ii) the Projections have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time furnished; it being
understood that the Projections are as to future events and are not to be viewed
as facts, the Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, that no assurance can be
given that any particular Projections will be realized and that actual results
during the period covered by any such Projections may differ from the projected
results and such differences may be material. You agree that if, at any time
prior to the later of (i) the Closing Date and (ii) the earlier of (A) the date
a Successful Syndication is achieved and (B) 90 days after the Closing Date, you
become aware that any of the representations and warranties in the preceding
sentence would be incorrect if the Information and the Projections were being
furnished, and such representations were being made, at such time, then you will
use commercially reasonable efforts to supplement the Information and the
Projections so that (with respect to the Information relating to the Acquired
Business and its subsidiaries, to the best of your knowledge) the representation
and warranty contained in this paragraph remains correct in all material
respects. In issuing the commitments and undertakings hereunder and in arranging
and syndicating the Acquisition Credit Facility, SunTrust Bank and the Lead
Arranger are relying on the accuracy of the Information and the Projections
without independent verification thereof.

 

E. Fees and Expenses; Indemnification

1. Fees and Expenses. In addition to the fees described in the Term Sheet, you
will pay at the times specified therein the fees set forth in that certain
letter agreement dated as of the date hereof, executed by SunTrust Bank and the
Lead Arranger and acknowledged and agreed to by the Company relating to this
Commitment Letter (the “Fee Letter”). You also agree to pay or reimburse
SunTrust on demand for any other fees mutually agreed to by the Company and
SunTrust and all reasonable and documented out-of-pocket costs and expenses
incurred by SunTrust (whether incurred before or after the date hereof) in
connection with the Acquisition Credit Facility, the preparation of the
Financing Documentation and the syndication thereof, including, without
limitation, reasonable fees and disbursements of its counsel, regardless of
whether the Acquisition Credit Facility closes. You will also pay all documented
out-of-pocket costs and expenses of SunTrust (including, without limitation,
reasonable fees and disbursements of its counsel) incurred in connection with
the enforcement of any of its rights and remedies hereunder, in each case on
terms substantially the same as those set forth in the Existing Credit
Agreement.

2. Indemnification. You will indemnify and hold harmless the Lead Arranger,
SunTrust Bank, their respective affiliates and their respective directors,
officers, employees, agents, representatives, legal counsel and consultants
(each, an “Indemnified Person”) against, and to reimburse each Indemnified
Person upon its demand for, any losses, claims, damages, liabilities or other
reasonable and documented out-of-pocket expenses (“Losses”) incurred by such
Indemnified Person or asserted against such Indemnified Person by the Company,
the Acquired Business, any of their subsidiaries or affiliates or any other
person or party arising out of or in connection with this Commitment Letter, the
Fee Letter, the Financing Documentation, the Acquisition Credit Facility, the
use of the proceeds thereof, the Acquisition or any related transaction, or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
and to reimburse each Indemnified Person upon demand for any reasonable and
documented out-of-pocket legal or other expenses (limited to one primary counsel
for the Indemnified Persons collectively and, if necessary in the Indemnified
Persons’ reasonable determination, one local counsel in each appropriate
jurisdiction and one regulatory counsel and, solely, in the event of a conflict
of interest,



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 6

 

one additional primary counsel (and, if necessary, one additional local counsel
in each appropriate jurisdiction and one additional regulatory counsel))
incurred in connection with investigating or defending any of the foregoing;
provided, however, that the foregoing indemnity will not, as to any Indemnified
Person, apply to Losses to the extent resulting from (x) the gross negligence or
willful misconduct of such Indemnified Person, (y) a claim brought solely
between or among Indemnified Persons (other than a claim against the
Administrative Agent or the Lead Arranger acting pursuant to this Commitment
Letter or in their capacity as such or any of their respective affiliates or
their respective directors, officers, employees, agents, representatives, legal
counsel or consultants) not arising from any act or omission by you or any of
your affiliates or (z) a claim brought by the Company or any of its subsidiaries
against an Indemnified Person for a material or bad faith breach of such
Indemnified Person’s material obligations hereunder (in each case of the
foregoing clauses (x), (y) and (z), as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

The Company shall not, without the prior written consent of any Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Person is a party and indemnity has been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such indemnity. The Company shall not be liable
for any settlement of any pending or threatened proceeding effected without the
Company’s written consent (such consent not to be unreasonably withheld or
delayed). No Indemnified Person shall be responsible or liable for any damages
arising from the use by others of the Information or other materials obtained
through electronic telecommunications or other information transmission systems
(other than as a result of willful misconduct, bad faith or gross negligence of
such Indemnified Person). Neither any Indemnified Person nor the Company shall
be liable for any special, indirect, punitive, exemplary or consequential
damages that may be alleged as a result of this Commitment Letter, the Fee
Letter, the Financing Documentation, the Acquisition Credit Facility, the use of
proceeds thereof, the Acquisition or any related transaction. Neither any
Indemnified Person nor the Company shall be liable for any indirect or
consequential damages in connection with its activities related to the
Acquisition Credit Facility or the Financing Documentation.

 

F. Miscellaneous

1. Termination. This Commitment Letter and all commitments and undertakings of
SunTrust under this Commitment Letter shall expire at 5:00 p.m., Atlanta,
Georgia time, on February 17, 2015 unless by such time the Company both executes
and delivers to SunTrust this Commitment Letter and the Fee Letter. Thereafter,
unless mutually extended by SunTrust and the Company, all commitments and
obligations of SunTrust under this Commitment Letter will terminate at 5:00 p.m.
on May 18, 2015 unless the Financing Documentation related to the Acquisition
Credit Facility has been executed and delivered on or prior to such date.

2. No Third-Party Beneficiaries. This Commitment Letter is solely for the
benefit of the Company, SunTrust and the Indemnified Persons, and no provision
hereof shall be deemed to confer rights on any other person or entity.

3. No Assignment; Amendment. This Commitment Letter and the Fee Letter may not
be assigned by any party hereto or thereto to any other person or entity. All of
the obligations of each party hereto or thereto under this Commitment Letter or
the Fee Letter shall be binding upon the successors and permitted assigns of
such party. This Commitment Letter and the Fee Letter may not be amended or
modified except in writing executed by each of the parties hereto.



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 7

 

4. Use of Name and Information. You agree that, other than disclosures permitted
pursuant to paragraph 7 below, any references to SunTrust or any of its
affiliates made in connection with the Acquisition Credit Facility or the
Financing Documentation are subject to the prior approval of SunTrust, which
approval shall not be unreasonably withheld, conditioned or delayed. After the
Closing Date, SunTrust shall be permitted to use information related to the
syndication and arrangement of the Acquisition Credit Facility in connection
with marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including, without limitation, the
placement of “tombstone” advertisements in publications of its choice at its own
expense.

5. Governing Law. This Commitment Letter and the Fee Letter will be governed by
and construed in accordance with the laws of the state of New York; provided
that (A) the determination of the accuracy of the Specified Acquisition
Representations and whether, as a result of a breach thereof, the Buyer has the
right to terminate its obligations under the Purchase Agreement and (B) the
determination as to whether the Acquisition has been consummated in accordance
with the Purchase Agreement shall, in each case, be governed by and construed in
accordance with the laws of the state of Delaware without regard to the
principles of conflicts of laws thereof. Each of the Company and SunTrust
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
related to this Commitment Letter, the Fee Letter, the Financing Documentation,
the Acquisition Credit Facility, the use of proceeds thereof or the actions of
SunTrust in the negotiation, performance or enforcement hereof. Each party
hereto irrevocably and unconditionally submits to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York county or the
United States District Court for the Southern District of New York for the
purpose of any suit, action or proceeding arising out of or relating to this
Commitment Letter, the Fee Letter, the Financing Documentation, the Acquisition
Credit Facility or the use of proceeds thereof and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. Each of the Company and SunTrust irrevocably and
unconditionally waives any objection that it may now or hereafter have to the
laying of venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction the Company or SunTrust are or may be subject, by suit upon
judgment. Service of any process, summons, notice or document on the Company may
be made by registered mail addressed to the Company at the address appearing at
the beginning of this letter for any suit, action or proceeding brought in any
such court pursuant to this Commitment Letter. Each of the parties hereto agree
that this Commitment Letter is a binding and enforceable agreement with respect
to the subject matter contained herein, including an agreement to negotiate in
good faith the Financing Documentation by the parties hereto in a manner
consistent with this Commitment Letter, it being acknowledged and agreed that
the funding of the Acquisition Credit Facility is subject only to the conditions
precedent as provided herein and in the Term Sheet.

6. Survival. The obligations of the Company under the expense reimbursement,
indemnification, confidentiality and governing law provisions of this Commitment
Letter shall survive the expiration and termination of this Commitment Letter,
but the Company’s indemnification obligations and agreements in Section E will
be superseded by the indemnification provisions in the Financing Documentation
on the closing of the Acquisition Credit Facility. The Company’s obligations
under the expense reimbursement and governing law provisions shall survive for
one year following termination of this Commitment Letter.

7. Confidentiality. The Company shall not disclose or permit disclosure of this
Commitment Letter, the Fee Letter nor the contents of the foregoing to any
person or entity (including, without limitation, any Lender other than SunTrust
Bank), either directly or indirectly, either orally or in



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 8

 

writing, without the prior written consent of SunTrust in each instance, except
(i) to the Company’s affiliates, to the Company’s and such affiliates’
respective members, officers, directors, advisors (including accountants),
agents and legal counsel and to any owner or proposed owner of the Buyer
(including GE Capital) and their respective members and other equity holders,
officers, directors, advisors (including accountants), agents and legal counsel,
in each case to the extent directly involved in the transactions contemplated
hereby and, in each case, on a confidential basis, (ii) with respect to the
Commitment Letter (but not the Fee Letter), to the Acquired Business and its
subsidiaries, its controlling shareholders and their respective officers,
directors, agents, employees, attorneys, accountants, customers, advisors,
controlling persons or equity holders on a confidential basis, (iii) pursuant to
the order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process, including United States securities laws and the rules
and regulations promulgated thereunder and the rules and regulations of any
national securities exchange on which the securities of the MLP are listed (in
which case the Company, to the extent not prohibited by law, agrees to inform
SunTrust promptly thereof) or (iv) upon the request or demand of any regulatory
authority having jurisdiction over the Company or any of its affiliates (in
which case the Company, to the extent not prohibited by law, agrees to inform
SunTrust promptly thereof). Notwithstanding the foregoing, (i) the Company may
disclose the aggregate fee amounts contained in the Fee Letter as part of the
Projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts related to the transactions contemplated hereby
to the extent customary or required in marketing materials for the Acquisition
Credit Facility and (ii) to the extent fee amounts, price caps and economic
“flex” set forth therein have been redacted in a manner to be reasonably agreed
by SunTrust, the Company may disclose the Fee Letter and the contents thereof to
the Acquired Business, its subsidiaries, its controlling shareholders and their
respective officers, directors, agents, employees, attorneys, accountants,
advisors, controlling persons or equity holders, on a confidential and
need-to-know basis. The confidentiality provisions set forth in this paragraph
shall survive the termination of this Commitment Letter and, other than with
respect to the Fee Letter, shall expire and be of no further effect after the
second anniversary of the date hereof.

We agree to take normal and reasonable precautions to maintain the
confidentiality of any information relating to the Company, the Acquisition or
the related transactions, to the extent provided to us by the Company, the
Acquired Business or any of their respective affiliates, other than any such
information that is available to us on a non-confidential basis prior to
disclosure by any such party, except that such information may be disclosed
(i) to our affiliates and their and our respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors or other
representatives including, without limitation, accountants, legal counsel and
other advisors, in each case so long as such person is advised that such
information is confidential and may not be used for any purpose other than in
connection with the transactions contemplated by this Commitment Letter and may
not be disclosed to any other person, (ii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (iii) to the
extent requested by any regulatory agency or authority purporting to have
jurisdiction over it (including any self-regulatory authority such as the
National Association of Insurance Commissioners), (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this paragraph, or which becomes available to us or any of our affiliates on a
non-confidential basis from a source other than the Company, the Acquired
Business or any of their respective affiliates, (v) in connection with the
exercise of any remedy hereunder or under the Fee Letter or any suit, action or
proceeding relating to this Commitment Letter or the Fee Letter or the
enforcement of rights hereunder or thereunder, (vi) subject to execution by such
person of an agreement containing provisions substantially the same as those of
this paragraph, to any potential or prospective Lender, participant or assignee
in the Acquisition Credit Facility, (vii) to any rating agency, (viii) to the
CUSIP Service Bureau or any similar organization or (ix) with the consent of the
Company. Any person required to maintain the confidentiality of any information
as provided for in this paragraph shall be considered to have complied



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 9

 

with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such information as such person would
accord its own confidential information. In the event that the Acquisition
Credit Facility is funded, the obligations set forth in this paragraph shall
terminate automatically and be superseded by the confidentiality provisions in
the Financing Documentation upon the initial funding thereunder to the extent
such provisions are binding on us, as applicable. Otherwise, the confidentiality
provisions set forth in this paragraph shall survive the termination of this
Commitment Letter and shall expire and be of no further effect after the second
anniversary of the date hereof.

8. No Fiduciary Duty. SunTrust is a full service securities firm and such person
may from time to time effect transactions, for its own or its affiliates’
account or the account of customers, and hold positions in loans, securities or
options on loans or securities of you, your affiliates and of other companies
that may be the subject of the transactions contemplated by this Commitment
Letter. The Company acknowledges and agrees that (i) the commitment to and
syndication of the Acquisition Credit Facility by SunTrust pursuant to this
Commitment Letter is an arm’s-length commercial transaction between the Company,
on the one hand, and SunTrust, on the other, and you are capable of evaluating
and understanding, and do understand and accept, the terms, risks and conditions
of the transactions contemplated by this Commitment Letter; (ii) in connection
with the transactions contemplated hereby and the process leading to such
transactions, SunTrust is and has been acting solely as a principal, and not as
advisor, agent or fiduciary of the Company, its affiliates or any other party;
(iii) SunTrust has not assumed an advisory responsibility or fiduciary duty in
favor of the Company with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether SunTrust has advised or is
currently advising the Company on other matters) and SunTrust has no obligation
to the Company except those expressly set forth in this Commitment Letter;
(iv) SunTrust and its affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company and its affiliates,
and SunTrust has no obligation to disclose any of such interests by virtue of
any fiduciary or advisory relationship as a consequence of this Commitment
Letter; and (v) SunTrust has not provided any legal, accounting, regulatory or
tax advice with respect to any of the transactions contemplated hereby, and the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it deemed appropriate. The Company waives and releases, to the
fullest extent permitted by law, any claims that it may have against SunTrust
with respect to any breach or alleged breach of fiduciary duty as a consequence
of this Commitment Letter.

9. Swaps. Nothing herein constitutes an offer or recommendation to enter into
any “swap” or trading strategy involving a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act. Any such offer or recommendation,
if any, will only occur after we have received appropriate documentation from
you regarding whether you are qualified to enter into a swap under applicable
law.

10. Counterparts. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts, and by different parties hereto in any number of separate
counterparts, all of which taken together shall constitute one original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier or by electronic transmission (in pdf
form) shall be as effective as delivery of a manually executed counterpart
hereof.

11. Entire Agreement. This Commitment Letter and the Fee Letter embody the
entire agreement and understanding among SunTrust, the Company and their
affiliates with respect to the Acquisition Credit Facility, the Financing
Documentation and the Transactions, and supersede all prior understandings and
agreements among the parties relating to the subject matter hereof. However,
those matters not covered or made clear herein or in the Term Sheet are subject
to mutual agreement of the parties.



--------------------------------------------------------------------------------

Arc Terminals Holdings LLC

February 19, 2015

Page 10

 

12. Patriot Act. SunTrust hereby notifies the Company that, pursuant to the
requirements of the USA Patriot Improvement and Reauthorization Act of 2005,
Title III of Pub. L. 109-177 (signed into law March 9, 2006) (the “Patriot
Act”), it and its affiliates are required to obtain, verify and record
information that identifies the Company, which information includes the name,
address, tax identification number and other information regarding the Company
that will allow SunTrust to identify the Company in accordance with the Patriot
Act. This notice is given in accordance with the requirements of the Patriot Act
and is effective for SunTrust and its affiliates.



--------------------------------------------------------------------------------

We look forward to working with you on this important transaction.

 

SUNTRUST BANK By:

/s/ Scott Mackey

Name: Scott Mackey Title: Director SUNTRUST ROBINSON HUMPHREY, INC. By:

/s/ Peter Almond

Name: Peter Almond Title: Managing Director

 

Signature Page – Commitment Letter



--------------------------------------------------------------------------------

ACCEPTED AND AGREED this 19th day of February, 2015 ARC TERMINALS HOLDINGS LLC
By: Arc Logistics LLC, its sole member By: Arc Logistics Partners LP, its sole
member By: Arc Logistics GP LLC, its general member By:

/s/ Vince T. Cubbage

Name: Vince T. Cubbage Title: Chief Executive Officer

 

Signature Page – Commitment Letter



--------------------------------------------------------------------------------

Annex I

Summary of Principal Terms and Conditions of

Incremental Facility

 

Borrower: Arc Terminals Holdings LLC (the “Borrower”). Guarantors: Arc Logistics
Partners LP, Arc Logistics LLC and all existing and future direct and indirect
domestic subsidiaries of the Borrower (other than the Buyer and any direct or
indirect subsidiaries thereof).

Lead Arranger

and Bookrunner:

 

SunTrust Robinson Humphrey, Inc. (with any other lead arrangers and bookrunners
as mutually agreed to by the Borrower and SunTrust Robinson Humphrey, Inc., the
“Lead Arranger”).

Administrative Agent: SunTrust Bank (the “Administrative Agent”). Lenders: A
syndicate of financial institutions (including SunTrust Bank) arranged by the
Lead Arranger, which institutions shall be acceptable to the Borrower and the
Administrative Agent (together, the “Lenders”). Existing Credit Facility: A
senior secured revolving credit facility consisting of the commitments under the
Existing Credit Agreement (as defined below) (the “Existing Credit Facility”).
Incremental Facility: An incremental revolving credit facility (the “Incremental
Facility”) in an amount such that, after consummation of the Amendment, the
aggregate outstanding commitments will equal $275,000,000. For the avoidance of
doubt, the Incremental Facility shall constitute an Incremental Commitment under
the Existing Credit Agreement and, after consummation of the Amendment, up to
$100,000,000 of further Incremental Commitments will be available. The Existing
Credit Facility and the Incremental Facility are collectively referred to herein
as the “Senior Credit Facility”. Purpose: Proceeds of the Incremental Facility
(in up to an amount equal to or less than the difference between (a) the amount
that would not cause the Total Leverage Ratio (as defined in the Existing Credit
Agreement after giving effect to the Documentation Principles), calculated on a
pro forma basis after giving effect to the consummation of the Transactions and
the initial funding of the Incremental Facility, to exceed 4.75:1.00 minus (b)
any Pro Rata Purchase Price Reduction (as defined below)), together with the
proceeds of the Arc Equity Contribution, shall be used on the date that the
initial funding under the Incremental Facility occurs (the “Closing Date”) (i)
to finance, directly or indirectly, the acquisition (the “Acquisition”) of 60%
of the membership interests of Joliet Bulk, Barge & Rail LLC (the “Acquired
Business”) and (ii) to pay fees, costs and expenses incurred by the Borrower and
its affiliates in connection with entering into the Incremental Facility and
consummating the Acquisition



--------------------------------------------------------------------------------

and transactions related thereto. The Acquisition shall occur contemporaneously
with the making of the extensions of credit pursuant to an amendment (the
“Amendment”) to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of November 12, 2013 (the “Existing Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Existing Credit Agreement), by and among the Company, the
lenders from time to time party thereto (collectively, the “Existing Lenders”)
and SunTrust Bank, as administrative agent for the Existing Lenders, which
Amendment shall be subject to the Documentation Principles (as defined below).
Proceeds of the Incremental Facility shall be used after the Closing Date to
provide for working capital and capital expenditures relating to terminal
construction and for other general corporate purposes. Documentation Principles:
The Amendment and any other definitive financing documentation for the
Incremental Facility (including, without limitation, supplements to the
schedules to the security documents in respect of the Existing Credit Facility
in order to effect the pledge of the equity interests of the Buyer shall be
limited to the equity interests directly or indirectly owned by the Borrower or
any of the Guarantors) (collectively, the “Financing Documentation”) shall amend
the Existing Credit Agreement to (x) permit the consummation of the Acquisition
and the other Transactions, (y) give effect to the Incremental Facility and (z)
reflect those terms and conditions set forth in this Term Sheet and the
commitment letter to which this Term Sheet is attached; provided that (a) other
than with respect to the forgoing, the Incremental Facility shall be
substantially identical to the Existing Credit Agreement that is in effect
immediately prior to the consummation of the Transactions; (b) the Financing
Documentation shall be negotiated in good faith within a reasonable period to be
mutually determined by the Borrower and the Administrative Agent based on the
expected Closing Date; (c) in all cases the Financing Documentation will be
subject to the Certain Funds Provisions; and (d) the Financing Documentation
shall give effect to other modifications to the Existing Credit Agreement as
mutually agreed by the Borrower and the Administrative Agent (the foregoing,
collectively, the “Documentation Principles”).

Amortization and

Maturity Date:

 

The Senior Credit Facility shall terminate, and all amounts outstanding
thereunder shall be due and payable in full, on November 12, 2018.

Pricing/Fees/Expenses: With respect to the Existing Credit Facility, same as in
the Existing Credit Agreement; with respect to the Incremental Facility, as set
forth in Addendum I attached hereto.

Optional Prepayments

and Commitment

Reductions:

Same as in the Existing Credit Agreement.



--------------------------------------------------------------------------------

Mandatory Prepayments: Same as in the Existing Credit Agreement. Collateral:
Substantially the same as in the Existing Credit Agreement and related security
documents; provided that (x) the pledge of the equity interests of the Buyer
shall be limited to the equity interests directly or indirectly owned by the
Borrower or any of the Guarantors and (y) for the avoidance of doubt, neither
the Buyer nor any direct or indirect subsidiary thereof shall be required to
pledge its assets under the Financing Documentation. Conditions to Closing: The
closing of the Incremental Facility shall be subject to the conditions set forth
in the commitment letter to which this Term Sheet is attached and the following
other conditions:

•

(i) The execution and delivery of the Financing Documentation by the Borrower
and the Guarantors, which shall, in each case, be in accordance with the terms
hereof and subject to the Documentation Principles; provided that to the extent
any security interest in any Collateral (as defined in the Existing Credit
Agreement) is not or cannot be provided and/or perfected on the Closing Date
(other than the pledge and perfection of the security interest in any equity
interests and in any other assets pursuant to which a lien may be perfected by
the filing of a financing statement under the Uniform Commercial Code) after the
Borrower’s use of commercially reasonable efforts to do so or without undue
burden or expense, then the provision and/or perfection of a security interest
in such Collateral shall not constitute a condition precedent to the
availability of the Incremental Facility on the Closing Date but instead shall
be required to be delivered after the Closing Date pursuant to arrangements and
timing to be mutually agreed by the Administrative Agent and the Borrower acting
reasonably; and (ii) receipt of the consents of the requisite Existing Lenders
for the Amendment. • Subject to the Certain Funds Provision, delivery of
customary corporate documents (including evidence of authorization), a solvency
certificate, other customary officer certificates, customary legal opinions and
other customary closing documents (in substantially the same scope as previously
delivered under the Existing Credit Agreement), each to be in substantially the
same form as previously delivered under the Existing Credit Agreement. • Receipt
by the Administrative Agent of the consolidated financial statements of the MLP
(as defined in the Existing Credit Agreement) and its subsidiaries for the
fiscal year ended December 31, 2014 within one hundred five (105) days after the
end of such fiscal year.



--------------------------------------------------------------------------------

• Receipt by the Administrative Agent of financial projections for the four-year
period from the Closing Date and a pro forma balance sheet of the Borrower as of
the Closing Date. • Payment in full of all reasonable and documented fees and
expenses required to be paid pursuant to the Fee Letter, the commitment letter
to which this Term Sheet is attached and the Financing Documentation, to the
extent, in the case of expenses, invoiced at least two (2) Business Days prior
to the Closing Date. • Substantially simultaneously with the initial funding
under the Incremental Facility on the Closing Date, each of the Arc Equity
Contribution and the GE Equity Contribution shall have been made. • The
Acquisition shall have been consummated, or substantially simultaneously with
the initial funding under the Incremental Facility on the Closing Date shall be
consummated in all material respects in accordance with the terms of the
Purchase Agreement, after giving effect to any modifications, amendments,
consents or waivers thereto, other than those modifications, amendments,
consents or waivers that are materially adverse to the Lenders, the
Administrative Agent or the Lead Arranger in their capacities as such, unless
consented to in writing by the Lead Arranger; provided that any reduction in the
purchase price of, or consideration for, the Acquisition by no more than 10%
shall be deemed not to be materially adverse to the Lenders so long as 60% of
such reduction (such percentage of such reduction, the “Pro Rata Purchase Price
Reduction”) is applied on a dollar-for-dollar basis to reduce the aggregate
amount of the commitments in respect of the Senior Credit Facility to be funded
on the Closing Date.

Conditions to

All Credit Extensions:

 

Same as in the Existing Credit Agreement; provided that the only conditions to
the availability of the Incremental Facility on the Closing Date shall be those
set forth above under the heading “Conditions to Closing” and Section C of the
commitment letter to which this Term Sheet is attached.

Representations and

Warranties:

Same as in the Existing Credit Agreement (subject to the Documentation
Principles). Covenants: Same as in the Existing Credit Agreement, except for the
modifications set forth below: (a) Negative Covenants – Same as in the Existing
Credit Agreement; provided that (i) the consummation of the Transactions shall
be permitted; (ii) the Acquired Business and the Buyer shall not incur



--------------------------------------------------------------------------------

any indebtedness or any liens, other than (x) a $5,000,000 basket for
indebtedness that may be secured and (y) other exceptions to be mutually agreed
by the Borrower and the Administrative Agent; (iii) the Senior Credit Facility
shall provide for a $30,000,000 basket for investments in the Buyer; and (iv)
updates to the schedules to the Existing Credit Facility shall be made to permit
any indebtedness assumed in connection with the Acquisition. (b) Financial
Covenants – Same as in the Existing Credit Agreement; provided that the
definition of “Pro Forma Adjusted EBITDA” shall (x) set forth certain amounts to
be agreed as deemed distributions from the Acquired Business prior to the
Closing Date and (y) allow for the add-back of fees, costs and expenses
associated with the Transactions. Events of Default: Same as in the Existing
Credit Agreement. Participations and Assignments: Same as in the Existing Credit
Agreement.

Waivers and

Amendments:

Same as in the Existing Credit Agreement. Defaulting Lenders: Same as in the
Existing Credit Agreement. Indemnification: Same as in the Existing Credit
Agreement. Governing Law: State of New York.

Counsel to the

Administrative Agent:

King & Spalding LLP. Miscellaneous: Same as in the Existing Credit Agreement.



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

Capitalized terms not otherwise defined herein have the meaning set forth in

the Summary of Principal Terms and Conditions to which this Addendum is
attached.

 

Interest Rates:    The interest rates per annum applicable to the Incremental
Facility will be, at the option of the Borrower, (i) LIBOR plus the Applicable
Margin (as defined below) or (ii) the Base Rate plus the Applicable Margin.   
“LIBOR” definition to be the same as in the Existing Credit Agreement.    “Base
Rate” definition to be the same as in the Existing Credit Agreement.   
“Applicable Margin” means a percentage per annum to be determined in accordance
with the pricing grid set forth below, based on the Total Leverage Ratio;
provided that the Applicable Margin indicated by Level I shall be in effect from
the Closing Date through the date of delivery of the Borrower’s financial
statements and compliance certificate for the first full fiscal quarter ending
after the Closing Date.

 

Level    Total Leverage Ratio    LIBOR
Loans     Base Rate
Loans     Commitment
Fee   I    ³ 4.00:1.00      3.00 %      2.00 %      0.50 %  II   
³ 3.50:1.00 but < 4.00:1.00      2.75 %      1.75 %      0.50 %  III    ³
3.00:1.00 but < 3.50:1.00      2.50 %      1.50 %      0.50 %  IV    ³ 2.00:1.00
but < 3.00:1.00      2.25 %      1.25 %      0.375 %  VI    < 2.00:1.00     
2.00 %      1.00 %      0.375 % 

 

   Interest for LIBOR loans shall be payable at the end of the selected interest
period but no less frequently than quarterly. Interest for Base Rate loans shall
be payable quarterly in arrears. Default Interest:    Same as in the Existing
Credit Agreement. Commitment Fee:    A commitment fee shall be payable by the
Borrower quarterly in arrears on the average daily unused portion of the
Incremental Facility, in an amount equal to the percentage designated in the
pricing grid set forth above for Commitment Fees; provided that the Commitment
Fee percentage indicated by Level I shall be in



--------------------------------------------------------------------------------

effect from the Closing Date through the date of delivery of the Borrower’s
financial statements and compliance certificate for the first full fiscal
quarter ending after the Closing Date.

Calculation of

Interest and Fees:

Same as in the Existing Credit Agreement.

Cost and

Yield Protection:

Same as in the Existing Credit Agreement. Expenses: Same as in the Existing
Credit Agreement.



--------------------------------------------------------------------------------

Annex II

Summary of Principal Terms and Conditions of

Backstop Facility

 

Borrower: Arc Terminals Holdings LLC (the “Borrower”). Guarantors: Arc Logistics
Partners LP, Arc Logistics LLC and all existing and future direct and indirect
domestic subsidiaries of the Borrower (other than the Buyer and any direct or
indirect subsidiaries thereof).

Lead Arranger

and Bookrunner:

 

SunTrust Robinson Humphrey, Inc. (with any other lead arrangers and bookrunners
as mutually agreed to by the Borrower and SunTrust Robinson Humphrey, Inc., the
“Lead Arranger”).

Administrative Agent: SunTrust Bank (the “Administrative Agent”). Lenders: A
syndicate of financial institutions (including SunTrust Bank) arranged by the
Lead Arranger, which institutions shall be acceptable to the Borrower and the
Administrative Agent (together, the “Lenders”). Senior Credit Facility: A
$275,000,000 senior secured revolving credit facility (the “Senior Credit
Facility”), including sublimits consistent with the Existing Credit Agreement
(as defined below). Loans and extensions of credit will be made in U.S. dollars.
Letters of Credit will be issued by SunTrust Bank (the “Issuing Bank”) and
Swingline Loans will be made available by SunTrust Bank (the “Swingline Lender”)
in its sole discretion, and each Lender will purchase an irrevocable and
unconditional participation in each Letter of Credit and each Swingline Loan, in
each case on terms and conditions consistent with the Existing Credit Agreement
after giving effect to the Documentation Principles. Incremental Facility: The
Borrower shall have the right to increase the commitments to the Senior Credit
Facility in an aggregate amount up to $100,000,000 at any time on or before the
final maturity date, on the same terms as in the Existing Credit Agreement after
giving effect to the Documentation Principles. Purpose: Proceeds of the Senior
Credit Facility (in up to an amount equal to or less than the difference between
(a) the amount that would not cause the Total Leverage Ratio (as defined in the
Existing Credit Agreement after giving effect to the Documentation Principles),
calculated on a pro forma basis after giving effect to the consummation of the
Transactions and the initial funding of the Senior Credit Facility, to exceed
4.75:1.00 minus (b) any Pro Rata Purchase Price Reduction (as defined below)),
together with the proceeds of the Arc Equity Contribution, shall be used on the
date that the initial funding under the Senior Credit Facility occurs (the
“Closing Date”) (i) to finance, directly or indirectly, the acquisition (the
“Acquisition”) of 60% of the membership interests of Joliet Bulk, Barge & Rail
LLC (the “Acquired Business”), (ii) to refinance existing



--------------------------------------------------------------------------------

indebtedness under that certain Second Amended and Restated Revolving Credit
Agreement, dated as of November 12, 2013 (the “Existing Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Existing Credit Agreement), by and among the Company, the
lenders from time to time party thereto (collectively, the “Existing Lenders”)
and SunTrust Bank, as administrative agent for the Existing Lenders, and (iii)
to pay fees, costs and expenses incurred by the Borrower and its affiliates in
connection with entering into the Senior Credit Facility and consummating the
Acquisition and transactions related thereto. Proceeds of the Senior Credit
Facility shall be used after the Closing Date to provide for working capital and
capital expenditures relating to terminal construction and for other general
corporate purposes. Documentation Principles: The definitive financing
documentation for the Senior Credit Facility (collectively, the “Financing
Documentation”) shall be substantially identical to the Existing Credit
Agreement (and any security agreements and guaranty agreements relating thereto)
with such modifications to (x) permit the consummation of the Acquisition and
the other Transactions, (y) give effect to the Senior Credit Facility and (z)
reflect those terms and conditions set forth in this Term Sheet and the
commitment letter to which this Term Sheet is attached; provided that (a) other
than with respect to the forgoing, the Senior Credit Facility shall be
substantially identical to the Existing Credit Agreement that is in effect
immediately prior to the consummation of the Transactions; (b) the Financing
Documentation shall be negotiated in good faith within a reasonable period to be
mutually determined by the Borrower and the Administrative Agent based on the
expected Closing Date; (c) in all cases the Financing Documentation will be
subject to the Certain Funds Provisions; and (d) the Financing Documentation
shall give effect to other modifications to the Existing Credit Agreement as
mutually agreed by the Borrower and the Administrative Agent (the foregoing,
collectively, the “Documentation Principles”).

Amortization and

Maturity Date:

 

The Senior Credit Facility shall terminate, and all amounts outstanding
thereunder shall be due and payable in full, on November 12, 2018.

Pricing/Fees/Expenses: As set forth in Addendum I attached hereto.

Optional Prepayments

and Commitment

Reductions:

Same as in the Existing Credit Agreement. Mandatory Prepayments: Same as in the
Existing Credit Agreement. Collateral: Substantially the same as in the Existing
Credit Agreement and related security documents; provided that (x) the pledge of
the equity interests of the Buyer shall be limited to the equity interests
directly or indirectly



--------------------------------------------------------------------------------

owned by the Borrower or any of the Guarantors and (y) for the avoidance of
doubt, neither the Buyer nor any direct or indirect subsidiary thereof shall be
required to pledge its assets under the Financing Documentation. Conditions to
Closing: The closing of the Senior Credit Facility shall be subject to the
conditions set forth in the commitment letter to which this Term Sheet is
attached and the following other conditions: • The execution and delivery of the
Financing Documentation by the Borrower and the Guarantors, which shall, in each
case, be in accordance with the terms hereof and subject to the Documentation
Principles; provided that to the extent any security interest in any Collateral
(as defined in the Existing Credit Agreement) is not or cannot be provided
and/or perfected on the Closing Date (other than the pledge and perfection of
the security interest in any equity interests and in any other assets pursuant
to which a lien may be perfected by the filing of a financing statement under
the Uniform Commercial Code) after the Borrower’s use of commercially reasonable
efforts to do so or without undue burden or expense, then the provision and/or
perfection of a security interest in such Collateral shall not constitute a
condition precedent to the availability of the Senior Credit Facility on the
Closing Date but instead shall be required to be delivered after the Closing
Date pursuant to arrangements and timing to be mutually agreed by the
Administrative Agent and the Borrower acting reasonably. • Subject to the
Certain Funds Provision, delivery of customary corporate documents (including
evidence of authorization), a solvency certificate, other customary officer
certificates, customary legal opinions and other customary closing documents (in
substantially the same scope as previously delivered under the Existing Credit
Agreement), each to be in substantially the same form as previously delivered
under the Existing Credit Agreement. • Receipt by the Administrative Agent of
the consolidated financial statements of the MLP (as defined in the Existing
Credit Agreement) and its subsidiaries for the fiscal year ended December 31,
2014 within one hundred five (105) days after the end of such fiscal year. •
Receipt by the Administrative Agent of financial projections for the four-year
period from the Closing Date and a pro forma balance sheet of the Borrower as of
the Closing Date. • Payment in full of all reasonable and documented fees and
expenses required to be paid pursuant to the Fee Letter, the commitment letter
to which this Term Sheet is attached and the Financing Documentation, to the
extent, in the case of expenses, invoiced at least two (2) Business Days prior
to the Closing Date.



--------------------------------------------------------------------------------

• Substantially simultaneously with the initial funding under the Senior Credit
Facility on the Closing Date, each of the Arc Equity Contribution and the GE
Equity Contribution shall have been made. • The Acquisition shall have been
consummated, or substantially simultaneously with the initial funding under the
Senior Credit Facility on the Closing Date shall be consummated in all material
respects in accordance with the terms of the Purchase Agreement, after giving
effect to any modifications, amendments, consents or waivers thereto, other than
those modifications, amendments, consents or waivers that are materially adverse
to the Lenders, the Administrative Agent or the Lead Arranger in their
capacities as such, unless consented to in writing by the Lead Arranger;
provided that any reduction in the purchase price of, or consideration for, the
Acquisition by no more than 10% shall be deemed not to be materially adverse to
the Lenders so long as 60% of such reduction (such percentage of such reduction,
the “Pro Rata Purchase Price Reduction”) is applied on a dollar-for-dollar basis
to reduce the aggregate amount of the commitments in respect of the Senior
Credit Facility to be funded on the Closing Date.

Conditions to

All Credit Extensions:

 

Same as in the Existing Credit Agreement; provided that the only conditions to
the availability of the Senior Credit Facility on the Closing Date shall be
those set forth above under the heading “Conditions to Closing” and Section C of
the commitment letter to which this Term Sheet is attached.

Representations and Warranties: Same as in the Existing Credit Agreement
(subject to the Documentation Principles). Covenants: Same as in the Existing
Credit Agreement, except for the modifications set forth below: (a) Negative
Covenants – Same as in the Existing Credit Agreement; provided that (i) the
consummation of the Transactions shall be permitted; (ii) the Acquired Business
and the Buyer shall not incur any indebtedness or any liens, other than (x) a
$5,000,000 basket for indebtedness that may be secured and (y) other exceptions
to be mutually agreed by the Borrower and the Administrative Agent; (iii) the
Senior Credit Facility shall provide for a $30,000,000 basket for investments in
the Buyer; and (iv) updates to the schedules to the Existing Credit Facility
shall be made to permit any indebtedness assumed in connection with the
Acquisition.



--------------------------------------------------------------------------------

(b) Financial Covenants – Same as in the Existing Credit Agreement; provided
that the definition of “Pro Forma Adjusted EBITDA” shall (x) set forth certain
amounts to be agreed as deemed distributions from the Acquired Business prior to
the Closing Date and (y) allow for the add-back of fees, costs and expenses
associated with the Transactions. Events of Default: Same as in the Existing
Credit Agreement. Participations and Assignments: Same as in the Existing Credit
Agreement.

Waivers and

Amendments:

Same as in the Existing Credit Agreement. Defaulting Lenders: Same as in the
Existing Credit Agreement. Indemnification: Same as in the Existing Credit
Agreement. Governing Law: State of New York.

Counsel to the

Administrative Agent:

King & Spalding LLP. Miscellaneous: Same as in the Existing Credit Agreement.



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

Capitalized terms not otherwise defined herein have the meaning set forth in

the Summary of Principal Terms and Conditions to which this Addendum is
attached.

 

Interest Rates:    The interest rates per annum applicable to the Senior Credit
Facility (other than with respect to Swingline Loans) will be, at the option of
the Borrower, (i) LIBOR plus the Applicable Margin (as defined below) or (ii)
the Base Rate plus the Applicable Margin.    “LIBOR” definition to be the same
as in the Existing Credit Agreement.    “Base Rate” definition to be the same as
in the Existing Credit Agreement.    “Applicable Margin” means a percentage per
annum to be determined in accordance with the pricing grid set forth below,
based on the Total Leverage Ratio; provided that the Applicable Margin indicated
by Level I shall be in effect from the Closing Date through the date of delivery
of the Borrower’s financial statements and compliance certificate for the first
full fiscal quarter ending after the Closing Date.

 

Level    Total Leverage Ratio    LIBOR
Loans     Base
Rate
Loans     Commitment
Fee   I    ³ 4.00:1.00      3.00 %      2.00 %      0.50 %  II   
³ 3.50:1.00 but < 4.00:1.00      2.75 %      1.75 %      0.50 %  III   
³ 3.00:1.00 but < 3.50:1.00      2.50 %      1.50 %      0.50 %  IV   
³ 2.00:1.00 but < 3.00:1.00      2.25 %      1.25 %      0.375 %  VI    <
2.00:1.00      2.00 %      1.00 %      0.375 % 

 

   Each Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate loans under the Senior Credit Facility.    Interest for
LIBOR loans shall be payable at the end of the selected interest period but no
less frequently than quarterly. Interest for Base Rate loans and Swingline Loans
shall be payable quarterly in arrears. Default Interest:    Same as in the
Existing Credit Agreement. Commitment Fee:    A commitment fee shall be payable
by the Borrower quarterly in arrears on the average daily unused portion of the
Senior Credit Facility, in an amount equal to the percentage designated in the
pricing grid set forth



--------------------------------------------------------------------------------

above for Commitment Fees; provided that the Commitment Fee percentage indicated
by Level I shall be in effect from the Closing Date through the date of delivery
of the Borrower’s financial statements and compliance certificate for the first
full fiscal quarter ending after the Closing Date. Outstanding letters of credit
under the Senior Credit Facility will be deemed usage of the Senior Credit
Facility, but Swingline Loans shall not be deemed usage of the Senior Credit
Facility. Letter of Credit Fee: Letter of credit fees shall be payable quarterly
in arrears at a rate equal to the Applicable Margin for LIBOR loans under the
Senior Credit Facility on the average outstanding Letters of Credit, ratably to
the Lenders in accordance with their participation in the respective letters of
credit. In addition, a facing fee of 0.175% and other customary administrative
charges shall be paid to the Issuing Bank for its own account. In each case,
fees shall be calculated on the aggregate stated amount of the Letters of Credit
for the duration thereof.

Calculation of

Interest and Fees:

Same as in the Existing Credit Agreement.

Cost and Yield

Protection:

Same as in the Existing Credit Agreement. Expenses: Same as in the Existing
Credit Agreement.



--------------------------------------------------------------------------------

Exhibit D

Limited Liability Company Agreement Term Sheet

[Attached]



--------------------------------------------------------------------------------

Summary of Limited Liability Company Agreement

 

Manager Managed

•       

Buyer shall be managed by Arc, provided that certain actions relating to Buyer
shall require the unanimous consent of the members (each, a “Member” and,
collectively, the “Members”) of Buyer (as hereinafter described in the “Member
Approvals” section).

•       

The Members shall be (i) Arc, or a wholly-owned subsidiary thereof, and (ii) GE,
or a wholly-owned subsidiary thereof.

•       

Arc shall (i) meet with GE (in person at Arc’s offices or by teleconference)
from time to time upon the reasonable request of GE (it being agreed that
quarterly or monthly meetings, or meetings at such other intervals as the
circumstances may warrant based on then occurring changes in the business or
business plans of Buyer and its subsidiaries, are deemed by Arc to be
reasonable) to discuss the business and affairs (including financial condition
and present or future operations) of Buyer and its subsidiaries, and (ii)
provide to GE copies of such documents, agreements, data and information
relating to the business and affairs of Buyer and its subsidiaries (including
copies of customer agreements, business plans and projected financial
information) as GE shall from time to time reasonably request, subject to such
conditions of confidentiality as shall be reasonably necessary or appropriate as
the circumstances shall warrant. Member Approvals

•       

All of the following actions relating to Buyer and, where applicable, its
subsidiaries, shall require the unanimous consent of the Members:

•       

any action to amend the organizational documents of Buyer in a manner that is
materially adverse to GE;

•       

the liquidation or winding up of Buyer, or filing by Buyer of any petition in
bankruptcy;

•       

arrangements with affiliates unless the arrangement is immaterial and on arm’s
length terms;

•       

change’s to the Buyer’s classification for tax purposes and/or material changes
in the Buyer’s accounting or tax policies;

•       

removal of the Manager (as defined below) or any termination, amendment or
waiver pursuant to the terms of the Management Services Agreement;

•       

the sale or merger of Buyer or a subsidiary thereof or a sale by Buyer of any
material asset(s) or a sale by any of Buyer’s subsidiaries of any material
asset(s) that could reasonably be expected to materially change the business of
Buyer or its subsidiaries, respectively;

•       

the acquisition by Buyer or any subsidiary thereof of any entity, division or
line of business owned by any third party, or the acquisition of a material
asset by Buyer or any subsidiary thereof;

•       

entering into a new line of business;

•       

create, issue, reduce, or modify any class or series of capital stock, units or
shares of Buyer, including making any capital calls;

•       

changing Buyer’s cash distribution policy; provided that all available cash (net
of reserves established by the Manager) shall be distributed to the members each
quarter;

•       

incurrence of indebtedness if, after giving effect to such incurrence, greater
than $5,000,000 of indebtedness shall then be outstanding in the aggregate
and/or the incurrence of material liens on the Acquired Companies’ assets (other
than liens to secure permitted indebtedness);



--------------------------------------------------------------------------------

•       

any new contract where the total annual revenue is reasonably expected to be in
excess of $5,000,000 per year or the aggregate revenue is in excess of
$15,000,000 in total;

•       

any unbudgeted operating or maintenance expense if, after incurring such
expense, all such unbudgeted operating and maintenance expenses shall exceed
$250,000 in the aggregate annually unless otherwise previously approved or
contained in the approved budget; provided that any unbudgeted operating or
maintenance expense (i) required or permitted pursuant to the Management
Services Agreement referred to below (such as to meet emergency environmental,
health or safety requirements) or (ii) for unexpected or emergency operational
purposes if the Manager believes in good faith that it is reasonably likely that
the Buyer or a subsidiary thereof would not be capable, in the absence of such
expenditure, of satisfying the requirements (including, without limitation, the
minimum (daily or otherwise) unloading, loading, delivery or storage performance
standards) under any “authorized customer contract” to which the Buyer or such
subsidiary is a party in accordance with the terms thereof; for purposes hereof,
“authorized customer contract” means any customer contract (x) approved by
unanimous consent of the Members, or (y) that did not require the approval of
the Members by unanimous consent;

•       

any growth capex in excess of $250,000 per project or $500,000 in total for any
year (except for projects that have been approved as part of the annual budget);

•       

changes in the environmental insurance program or settling of material
environmental claims with third parties or governmental authorities;

•       

appointment or replacement of Buyer’s auditors (provided the initial auditors
shall be Arc’s current auditors), except in the case of a change in Arc’s
auditors, in which case the Buyer’s auditors shall be the same as Arc’s
auditors;

•       

any material changes to the insurance coverage agreed to be provided by the
Manager to the Buyer pursuant to the Management Services Agreement referred to
below or the settling of any material claims thereunder (to the extent any such
claim relates to the Buyer or its subsidiaries or any of the assets or
properties of any thereof); and

•       

initiating any litigation, arbitration or any other legal (including
administrative) proceeding, or waiving or settling any material litigation,
arbitration or other legal (including administrative) proceeding.

•       

Manager will submit to the Members an annual budget to be approved prior to the
beginning of the fiscal year. The budget will include, without limitation,
forecasted revenue, expenses (including estimated allocations from the Manager),
maintenance capex, growth capex, and distributions. If the Members shall fail to
adopt a budget for any fiscal year, the prior year’s budget shall remain in
effect only as to (i) ordinary recurring items, provided that each line item
thereof shall be deemed to have been increased by 5%, and (ii) any growth capex
that was previously approved by the Members, in which case the line item
therefor shall be the amount as previously approved by the Members when it
approved such growth capex. Management Services

•       

At the Closing, Buyer will enter into a customary Management Services Agreement
with Arc GP and/or Arc Terminal Holdings LLC or a respective subsidiary thereof
(the “Manager”), pursuant to which the Manager will manage the day-to-day
business activities of the Buyer and the Acquired Companies. Buyer shall pay to
Manager a management fee of $500,000 per year plus $0.05/bbl above 9.1 million
barrels per year, and, in addition to the monthly fee, will reimburse the
Manager for all of its reasonable out-of-pocket third party costs and expenses
and an allocated portion of Manager’s reasonable overhead and reasonable G&A
costs (in each case as evidenced by reasonable documentation) not to
collectively exceed $30,000 per month or, with respect to the first 12 months

 

18



--------------------------------------------------------------------------------

following the closing, $60,000 per month (except as otherwise approved in
connection with the annual budget). The foregoing management fees shall be
subject to a customary annual upwards adjustment in accordance with changes in
the CPI.

•       

GE will have the right to remove the Manager for breach of the MSA, fraud, gross
negligence or willful misconduct or breach by ARC of the LLC Agreement or
related agreements.

•       

Buyer shall reimburse GE for its reasonable overhead (as evidenced by reasonable
documentation) in connection with services provided by GE to the Buyer in an
amount not to exceed $20,000 per month.

•       

Manager shall provide the following to ARC and GE:

•       

unaudited quarterly financial statements within 50 days after the end of the
each quarter and audited annual financials within 80 days after the end of the
fiscal year;

•       

at Buyer’s expense, all other information and data with respect to Buyer and
each of its subsidiaries as from time to time may be reasonably requested by any
such Investor without creating an undue burden on Buyer

•       

monthly reports containing key operating and financial metrics and variance to
approved budget within 10 days after the end of such month (or (i) within 25
days after the end of such month, if such month is a quarter-ending month of
Arc, and (ii) within 30 days after the end of such month, if such month is a
year-ending month of Arc). Preemptive Rights

•       

In the event Buyer seeks to raise additional equity capital (which shall require
the unanimous consent of the Members), each of the parties will have the right
to participate, on a pro rata basis, based on their then fully-diluted ownership
of Buyer Transfer Restrictions

•       

Following the Closing, no transfer of equity interests in Buyer will be
permitted by Arc without the prior consent of GE. In all cases, the transfer by
GE of its equity interests in Buyer must be subject to compliance with the ROFO
described below.

•       

If and to the extent GE has a regulatory issue, meaning any set of facts or
circumstances in which the ownership by GE of the acquired interest gives rise
to a material violation of applicable law that is not capable of being cured
within a reasonable period of time without undue harm or further liability to GE
as a result of such violation, or gives rise to a reasonable belief by GE (based
upon advice of counsel having requisite experience in such matters) that such
violation will arise, or gives rise to a requirement under applicable law,
including banking regulations and applicable securities laws, that such acquired
interests be transferred to a third party, then GE shall be permitted to
transfer the ownership interest to an unaffiliated transferee (other than a
transferee that is a “material competitor” or “material customer” (in each case
as defined in the LLC Agreement) of ARC or a subsidiary thereof, unless ARC
shall have otherwise consented). ROFO

•       

Limited Liability Company Agreement will contain customary rights of first offer
with respect to any sale or transfer of equity interests in Buyer by GE (other
than sales or transfers by either GE to its respective affiliates). Agreement
will also address indirect transfers (i.e. transfers to affiliates with
subsequent change of control).

•       

GE will notify Arc of its intent to sell. Arc will have the right to provide a
price within 30-days, after which GE will have 30 days to accept or reject; if
GE rejects, GE will have 180-days to sell to a third-party at a higher price
(other than to a third party that is a “material competitor” or “material
customer” (in each case as defined in the LLC Agreement) of ARC or a subsidiary
thereof, unless ARC shall have otherwise consented).

 

19



--------------------------------------------------------------------------------

Regulatory Compliance; Certain Duties

•       

GE reserves the right to share financial information with governmental
authorities without regard to confidentiality restrictions.

•       

The LLC Agreement will contain a waiver of fiduciary duties and corporate
opportunities for GE and Arc when acting in their capacities as members. Tax
Matters

•       

Buyer shall be treated as a partnership for U. S. federal income tax purposes
(and applicable state and local tax jurisdictions that follow the treatment of
Buyer as a partnership).

•       

Buyer shall maintain capital accounts in compliance with Treas. Reg. §
1.704-1(b). Liquidating distributions shall be made (after paying off creditors)
in accordance with the distribution waterfall (i.e., 40% and 60% for GE and Arc,
respectively).

•       

After giving effect to certain special allocations, net profits and net losses
generally shall be allocated, for all tax purposes including the calculation of
capital accounts of the members, in accordance with the distribution waterfall
(i.e. 40% and 60% for GE and ARC, respectively). Loss allocations shall be
limited to the extent they would cause a member to have a capital account
deficit. Certain special allocations may be required, inter alia, if a member
has a capital account deficit.

•       

Arc shall be the tax matters partner.

 

20